EXHIBIT 10.2

 

EXECUTION VERSION

 

GOLDMAN SACHS BANK USA
200 WEST STREET
NEW YORK, NY 10282-2198

 

JPMORGAN CHASE BANK, N.A.

383 MADISON AVENUE

NEW YORK, NEW YORK 10179

WELLS FARGO SECURITIES, LLC

WELLS FARGO BANK, NATIONAL ASSOCIATION

550 S TRYON ST.
CHARLOTTE, NC 28202

 

 

 

CITIGROUP GLOBAL MARKETS

INC.

390 GREENWICH STREET

NEW YORK, NEW YORK 10013

UBS SECURITIES LLC
1285 AVENUE OF THE AMERICAS
NEW YORK, NEW YORK 10019

UBS AG, STAMFORD BRANCH
600 WASHINGTON BOULEVARD
STAMFORD, CONNECTICUT 06901

HSBC SECURITIES (USA) INC.

HSBC BANK USA, NATIONAL ASSOCIATION

452 FIFTH AVENUE

NEW YORK, NEW YORK 10018

 

 

 

 

MUFG
1221 AVENUE OF THE AMERICAS, 6TH FLOOR

NEW YORK, NY 10020-1001

 

BMO HARRIS BANK N.A.

115 SOUTH LASALLE STREET

CHICAGO, IL 60603

BANK OF MONTREAL

BMO CAPITAL MARKETS CORP.

3 TIMES SQUARE, 28TH FLOOR

NEW YORK, NEW YORK 10036

CITIZENS BANK, N.A.

28 STATE STREET

BOSTON, MASSACHUSETTS 02109

 

 

 

ROYAL BANK OF CANADA

RBC CAPITAL MARKETS
200 VESEY STREET
NEW YORK, NY 10281

 

THE TORONTO–DOMINION BANK, NEW YORK BRANCH

TD SECURITIES (USA) LLC

31 WEST 52ND STREET

NEW YORK, NEW YORK 10019

TD BANK, N.A.

200 STATE STREET, 10TH FLOOR

BOSTON, MA 02109

U.S. BANK NATIONAL ASSOCIATION
214 N. TYRON STREET
CHARLOTTE, NC 28202

 

 



--------------------------------------------------------------------------------

 

March 28, 2018

Altra Industrial Motion Corp.
300 Granite Street, Suite 201
Braintree, MA 02184
Attention: Christian Storch, Vice President and Chief Financial Officer

Project Celtics
Amended and Restated Commitment Letter

Ladies and Gentlemen:

Altra Industrial Motion Corp., a Delaware corporation (“you” or “Ainge”), has
advised Goldman Sachs Bank USA (“GS”), JPMorgan Chase Bank, N.A. (acting for
itself or performing its responsibilities hereunder through its affiliate, J.P.
Morgan Securities LLC, “JPMCB”), Wells Fargo Securities, LLC (“WFS”), Wells
Fargo Bank, National Association (“Wells”), Citigroup Global Markets Inc.
(“CGMI”, on behalf of Citi (as defined below)), UBS Securities LLC (“UBSS”), UBS
AG, Stamford Branch (“UBS”), HSBC Securities (USA) Inc. (“HSI”), HSBC Bank USA,
National Association (“HSBC Bank”), MUFG (as defined below), BMO Harris Bank
N.A. (“BMO Harris”), Bank of Montreal (“Bank of Montreal”), BMO Capital Markets
Corp. (“BMOCM” and together with BMO Harris, and Bank of Montreal, “BMO”),
Citizens Bank, N.A. (“Citizens”), Royal Bank of Canada (acting through such of
its affiliates or branches as it deems appropriate, “Royal Bank”), RBC Capital
Markets1 (“RBCCM”), The Toronto-Dominion Bank, New York Branch (“TDNY”), TD
Securities (USA) LLC (“TD Securities”), TD Bank, N.A. (“TD Bank”) and U.S. Bank
National Association (“US Bank” and, together with GS, JPMCB, WFS, Wells, Citi,
UBSS, UBS, HSI, HSBC Bank, MUFG, BMO, Citizens, Royal Bank, RBCCM, TDNY, TD
Securities and TD Bank, the “Commitment Parties”, “we” or “us”) that Ainge
desires to consummate the Transactions (as defined in Exhibit A hereto (such
exhibit, the “Transactions Description”)).  This Amended and Restated Commitment
Letter amends, restates and supersedes in its entirety that certain commitment
letter, dated as of March 7, 2018, between GS and you (the “Original Commitment
Letter”), and from and after the effectiveness of this A&R Commitment Letter
such Original Commitment Letter shall be of no further force or
effect.  Capitalized terms used in this letter agreement but not defined herein
shall have the meanings given to them in the Exhibits (as defined below) hereto.

For purposes of this A&R Commitment Letter (as defined below), “Citi” shall mean
CGMI, Citibank, N.A., Citicorp USA, Inc., Citicorp North America, Inc. and/or
any of their affiliates as any of them shall determine to be appropriate to
provide the services contemplated herein.  It is understood and agreed that CGMI
is entering into this letter for and on behalf of Citi. In addition, for
purposes hereof, “MUFG” means MUFG Union Bank, N.A., The Bank of
Tokyo-Mitsubishi UFJ, Ltd., MUFG Securities Americas Inc. and/or any of their
affiliates as MUFG shall determine to be appropriate to provide the services
contemplated herein.

Upon the terms and subject only to the conditions described in this letter
agreement and the attached Exhibit A, Exhibit B and Exhibit C (collectively, the
“Exhibits” and, together with this letter agreement, this “A&R Commitment
Letter”), (i) GS is pleased to inform you of its several, but not joint,
commitment to provide an amount equal to $405,000,000 of the Ainge Term Loan B
Facility; JPMCB is pleased to inform you of its several, but not joint,
commitment to provide an amount equal to $135,000,000 of the Ainge Term Loan B
Facility; Wells is pleased to inform you of its several, but not joint,
commitment to provide an amount equal to $135,000,000 of the Ainge Term Loan B
Facility; Citi is

 

1 

RBC Capital Markets is a brand name for the capital markets business of Royal
Bank of Canada and its affiliates.

2

#90677644v17

--------------------------------------------------------------------------------

 

pleased to inform you of its several, but not joint, commitment to provide an
amount equal to $135,000,000 of the Ainge Term Loan B Facility; UBS is pleased
to inform you of its several, but not joint, commitment to provide an amount
equal to $100,000,000 of the Ainge Term Loan B Facility; HSBC Bank is pleased to
inform you of its several, but not joint, commitment to provide an amount equal
to $100,000,000 of the Ainge Term Loan B Facility; MUFG is pleased to inform you
of its several, but not joint, commitment to provide an amount equal to
$100,000,000 of the Ainge Term Loan B Facility; Bank of Montreal is pleased to
inform you of its several, but not joint, commitment to provide an amount equal
to $50,000,000 of the Ainge Term Loan B Facility; Citizens is pleased to inform
you of its several, but not joint, commitment to provide an amount equal to
$50,000,000 of the Ainge Term Loan B Facility; Royal Bank is pleased to inform
you of its several, but not joint, commitment to provide an amount equal to
$50,000,000 of the Ainge Term Loan B Facility; TDNY is pleased to inform you of
its several, but not joint, commitment to provide an amount equal to $50,000,000
of the Ainge Term Loan B Facility and US Bank is pleased to inform you of its
several, but not joint, commitment to provide an amount equal to $30,000,000 of
the Ainge Term Loan B Facility (each of GS, JPMCB, Wells, Citi, UBS, HSBC Bank,
MUFG, Bank of Montreal, Citizens, Royal Bank, TDNY and US Bank, in such capacity
an “Initial Term Loan B Lender” and, collectively, the “Initial Term Loan B
Lenders”); and (ii) GS is pleased to inform you of its several, but not joint,
commitment to provide an amount equal to $30,000,000 of the Revolving Credit
Facility; JPMCB is pleased to inform you of its several, but not joint,
commitment to provide an amount equal to $30,000,000 of the Revolving Credit
Facility; Wells is pleased to inform you of its several, but not joint,
commitment to provide an amount equal to $30,000,000 of the Revolving Credit
Facility; Citi is pleased to inform you of its several, but not joint,
commitment to provide an amount equal to $30,000,000 of the Revolving Credit
Facility; UBS is pleased to inform you of its several, but not joint, commitment
to provide an amount equal to $30,000,000 of the Revolving Credit Facility; HSBC
Bank is pleased to inform you of its several, but not joint, commitment to
provide an amount equal to $25,000,000 of the Revolving Credit Facility; MUFG is
pleased to inform you of its several, but not joint, commitment to provide an
amount equal to $25,000,000 of the Revolving Credit Facility; BMO Harris is
pleased to inform you of its several, but not joint, commitment to provide an
amount equal to $21,250,000 of the Revolving Credit Facility; Citizens is
pleased to inform you of its several, but not joint, commitment to provide an
amount equal to $21,250,000 of the Revolving Credit Facility; Royal Bank is
pleased to inform you of its several, but not joint, commitment to provide an
amount equal to $21,250,000 of the Revolving Credit Facility; TD Bank is pleased
to inform you of its several, but not joint, commitment to provide an amount
equal to $21,250,000 of the Revolving Credit Facility and US Bank is pleased to
inform you of its several, but not joint, commitment to provide an amount equal
to $15,000,000 of the Revolving Credit Facility (each of GS, JPMCB, Wells, Citi,
UBS, HSBC Bank, MUFG, BMO Harris, Citizens, Royal Bank, TD Bank and US Bank, in
such capacity an “Initial Revolving Lender” and, collectively, the “Initial
Revolving Lenders” and, together with the Initial Term Loan B Lenders, the
“Initial Lenders”).

Section 1.Title and Roles.

You hereby appoint (i)(a) each of GS, JPMCB and WFS to act, and each of GS,
JPMCB and WFS hereby agrees to act, as a joint bookrunner and a joint lead
arranger with respect to the Ainge Facilities and (b) each of Citi, UBSS, HSI,
MUFG, BMOCM, Citizens, RBCCM, TD Securities and US Bank to act, and each of
Citi, UBSS, HSI, MUFG, BMOCM, Citizens, RBCCM, TD Securities and US Bank hereby
agrees to act, as a co-manager with respect to the Ainge Facilities (each of the
entities referenced in clauses (i)(a) and (b) in such capacity, an “Arranger”
and, collectively in such capacities, the “Arrangers”) and (ii) JPMCB to act,
and JPMCB hereby agrees to act, as administrative and collateral agent with
respect to the Ainge Facilities, in each case upon the terms and subject to the
conditions described in this A&R Commitment Letter. You agree that no additional
agents, co-agents, bookrunners, lead arrangers or co-managers will be appointed,
or other titles conferred, and no compensation (other than that expressly
contemplated by this A&R Commitment Letter and the A&R Fee Letter referred to
below) will be paid to any other person in order to obtain commitments to the
Ainge Facilities unless you and the Commitment Parties as of the date hereof
shall so agree.  GS will have primary authority for

3

#90677644v17

--------------------------------------------------------------------------------

 

managing the syndication of the Ainge Facilities and GS shall have “left side”
placement in any and all marketing materials or other documentation used in
connection with the Ainge Facilities and shall hold the leading role and
responsibilities conventionally associated with such “left” placement. The other
Arrangers shall have “right side” placement (consistent with the ordering of
such Arrangers in this A&R Commitment Letter) in any and all marketing materials
or other documentation used in connection with the Ainge Facilities and shall
hold the roles and responsibilities conventionally associated with such “right”
placement.

Section 2.Syndication.

The Commitment Parties reserve the right, prior to and/or after the execution of
the definitive documentation (including any security agreements, ancillary
agreements, certificates or other documents delivered in connection therewith)
with respect to the Ainge Facilities (collectively, the “Operative Documents”),
to syndicate all or a portion of their commitments under the Ainge Facilities to
one or more other banks, financial institutions, investors and other lenders
identified by us in consultation with you and subject to your consent (such
consent not to be unreasonably withheld, conditioned or delayed) (the lenders
providing the Ainge Facilities, together with the Initial Lenders, are
collectively referred to herein as the “Lenders”). Subject to the foregoing and
the last sentence of Section 1, GS will manage all aspects of the syndication of
the Ainge Facilities in consultation with Ainge, including the timing of the
commencement of syndication efforts, the timing of all offers to potential
Lenders, the determination of all amounts offered to potential Lenders, the
selection of Lenders and the allocation of commitments among the Lenders
(provided that the date on which the TLB Allocation Date (as defined in the A&R
Fee Letter) occurs shall be selected by Ainge in its sole discretion).

Without limiting your obligations to assist with syndication efforts as set
forth herein, it is understood that our commitments hereunder are not
conditioned upon the syndication of, or receipt of commitments in respect of,
the Ainge Facilities and in no event shall the commencement or successful
completion of syndication of the Ainge Facilities, nor the obligation to assist
with syndication efforts as set forth herein, constitute a condition to the
commitment hereunder or the funding of the Ainge Facilities on the Closing Date
(as defined below). The Arrangers may commence syndication efforts promptly upon
the execution of this A&R Commitment Letter and as part of their syndication
efforts it is the Arrangers’ intent to have Lenders commit to the Ainge
Facilities prior to the Closing Date. Until the earlier of (i) the 60th day
following the date of the consummation of the Acquisition and the initial
funding under any of the Ainge Facilities (the date of such consummation and
funding, the “Closing Date”) and (ii) the date upon which a Successful
Syndication (as defined in the A&R Fee Letter) is achieved (such earlier date,
the “Syndication Date”), Ainge hereby agrees to use its commercially reasonable
efforts to assist, and use its commercially reasonable efforts to cause the
Spinco Parent (as defined in Exhibit A hereto) and the Acquired Business to
assist, us in achieving a syndication that is reasonably satisfactory to us.
Ainge’s assistance in achieving such syndication shall include but not be
limited to: (i) making appropriate members of the senior management,
representatives and advisors of Ainge (and using your commercially reasonable
efforts to make appropriate members of the senior management, representatives
and advisors of the Acquired Business) available to participate in informational
meetings with potential Lenders and/or ratings agencies at such reasonable times
and reasonable places as the Arrangers may reasonably request and upon
reasonable notice; (ii) using your commercially reasonable efforts to ensure
that the syndication efforts benefit from the existing lending relationships of
Ainge (and, to the extent practical and appropriate, of the Acquired Business);
(iii) assisting (including, using your commercially reasonable efforts to cause
your affiliates and advisors, and the Acquired Business and its affiliates and
advisors, to assist) in the preparation (and/or providing to us) of a customary
confidential information memorandum for each Ainge Facility, other customary
marketing materials and any other information reasonably requested by the
Arrangers with respect to Ainge and its subsidiaries, the Acquired Business or
the Transactions in connection with the syndication (collectively, the “Company
Materials”) and using your

4

#90677644v17

--------------------------------------------------------------------------------

 

commercially reasonable efforts to ensure that the Arrangers shall have received
no later than 20 business days prior to the Closing Date all necessary
information to complete the confidential information memorandum (including
executed customary authorization letters in respect thereof that include a
customary “10b-5” representation); (iv) the hosting, with the Arrangers, of a
reasonable number of meetings or conference calls of prospective Lenders (and
your using commercially reasonable efforts to cause certain officers of the
Acquired Business to be available for such meetings) at such reasonable times
and reasonable places as the Arrangers may reasonably request and upon
reasonable notice and (v) using your commercially reasonable efforts (A) to
procure a rating of each of the Ainge Facilities by Moody’s Investors Service,
Inc. (“Moody’s”) and S&P Global Ratings, a division of S&P Global, Inc. (“S&P”),
no later than 20 business days prior to the Closing Date (but no specific
rating) and (B) to maintain a corporate family rating or corporate rating, as
applicable, from each of Moody’s and S&P (but no specific rating).
Notwithstanding the foregoing or anything else to the contrary (but without
limiting the Exclusive Funding Conditions), it is understood and agreed that you
have no obligation hereunder to make available to us any documentation or
information (i) subject to confidentiality obligations binding upon you, the
Acquired Business or the Spinco Parent (in each case, not entered into in
contemplation hereof) or (ii) subject to applicable attorney-client privilege;
provided, you will use commercially reasonable efforts to notify us if any
material documentation and information is being so withheld and provide a
general description of such withheld documentation or information, in each case,
to the extent permitted under the applicable obligation of confidentiality or
privilege. Without limiting any of the Exclusive Funding Conditions and without
limiting your obligations to assist with syndication efforts as set forth
herein, (i) none of the foregoing shall constitute a condition to the
commitments hereunder or the funding of the Ainge Facilities on the Closing
Date, (ii) neither the commencement nor the completion of the syndication of the
Ainge Facilities shall constitute a condition to the commitments hereunder or
the funding of the Ainge Facilities on the Closing Date and (iii) unless you
otherwise agree in writing, each Commitment Party shall retain exclusive control
over all rights and obligations with respect to its commitments under the Ainge
Facilities, including all rights with respect to consents, modifications,
waivers and amendments, until the Closing Date has occurred. You hereby
authorize the Arrangers to download copies of your trademark logos from your
websites and post copies thereof on the Platform (as defined below) established
by the Arrangers to syndicate the Ainge Facilities and use the logos on any
confidential information memoranda, presentations and other marketing materials
prepared in connection with the syndication of the Ainge Facilities or in any
advertisements to which you consent (such consent not to be unreasonably
withheld) that any Arranger may place after the Closing Date in financial and
other newspapers and journals, or otherwise, at its own expense describing its
services to Ainge hereunder.

You acknowledge that (i) the Arrangers may make available the Company Materials
on a confidential basis to potential Lenders by posting the Company Materials on
Intralinks, SyndTrak Online, Debtdomain, the internet, email and/or similar
electronic transmission systems (the “Platform”) and (ii) certain of the
potential Lenders may be public side Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to you, your subsidiaries,
the Acquired Business or any securities of any thereof) (each, a “Public
Lender”). You agree that (A) at the request of any Arranger, you will assist us
in preparing a version of the information package and presentation to be
provided to potential Lenders that does not contain any material non-public
information concerning you, your subsidiaries, the Acquired Business or any
securities of any thereof for purposes of United States federal and state
securities laws (any such information, “MNPI”, and any information package or
presentation that contains MNPI is referred to as “Private-Side Materials”); (B)
all Company Materials that are Private-Side Materials will be clearly and
conspicuously marked “Private, contains Material Non-Public Information” which,
at a minimum, will mean that “Private, contains Material Non-Public Information”
will appear prominently on the first page thereof; (C) if any Company Materials
are not so marked, you will be deemed to have authorized the Arrangers and the
proposed Lenders to treat such Company Materials as not containing any MNPI; (D)
all Company Materials not marked “Private, contains Material

5

#90677644v17

--------------------------------------------------------------------------------

 

Non-Public Information” are permitted to be made available through a portion of
the Platform designated “Public Lender” and (E) you shall provide us with
customary authorization letters for inclusion in the Company Materials that
represent that any Company Materials with respect to Ainge not marked “Private,
contains Material Non-Public Information” do not include MNPI with respect to
Ainge and exculpate you, us and our respective affiliates with respect to any
liability related to the use or misuse of the contents of the Company Materials
by the recipients thereof and Spinco shall provide us with customary
authorization letters for inclusion in the Company Materials that represent that
any Company Materials with respect to the Spinco not marked “Private, contains
Material Non-Public Information” do not include MNPI with respect to the Spinco
and exculpate you, us and our respective affiliates with respect to any
liability related to the use or misuse of the contents of the Company Materials
by the recipients thereof. The Arrangers agree to treat any Company Materials
that are marked “Private, contains Material Non-Public Information” as being
suitable only for posting on a portion of the Platform not designated “Public
Lender”. To ensure an orderly and effective syndication of each Ainge Facility,
Ainge agrees that, until the Syndication Date, Ainge will not, and will not
permit any of its subsidiaries to (and Ainge will use commercially reasonable
efforts to not permit the Acquired Business to), syndicate, issue, place,
arrange or attempt to syndicate, issue, place or arrange, or announce or
authorize the announcement of the syndication, issuance, placement or
arrangement of, any debt facility or debt security (including, without
limitation, the renewal of any thereof, but excluding the Facilities and the
Senior Unsecured Notes) without the prior written consent of the Arrangers if
such syndication, issuance, placement or arrangement could reasonably be
expected to impair the primary syndication of the Facilities.

Section 3.Conditions.

The commitments of each Commitment Party hereunder to fund its respective
portion of the Ainge Facilities on the Closing Date and the agreements of each
of the Arrangers to perform the services described herein are subject solely to
the satisfaction (or waiver by each of the Commitment Parties) of the following
conditions precedent: (a) since the date of the Acquisition Agreement, there
shall not have occurred any Newco Material Adverse Effect (as defined below),
and no event shall have occurred or circumstance shall exist that, in
combination with any other events or circumstances, would reasonably be expected
to have or result in a Newco Material Adverse Effect, (b) subject to the Limited
Conditionality Provisions (as defined below), the execution and delivery of the
Operative Documents on the terms set forth in this A&R Commitment Letter (it
being understood and agreed that each party hereto will negotiate such
additional terms in good faith to finalize the Operative Documents) and (c) the
satisfaction (or waiver by each of the Commitment Parties) of the other
conditions set forth in Exhibit C hereto (clauses (a), (b) and (c) collectively,
the “Exclusive Funding Conditions”); it being understood that there are no
conditions (implied or otherwise) to the commitments hereunder other than the
Exclusive Funding Conditions (and upon satisfaction or waiver of the Exclusive
Funding Conditions, the initial funding under the Ainge Facilities shall occur).
For purposes of this A&R Commitment Letter, “Newco Material Adverse Effect”
shall have the meaning assigned to “Newco Material Adverse Effect” in the
Acquisition Agreement.

Notwithstanding anything set forth in this A&R Commitment Letter, the A&R Fee
Letter or the Operative Documents, or any other letter agreement or other
undertaking concerning the financing of the Transactions to the contrary, (i)
the only representations and warranties, the accuracy of which shall be a
condition to availability of the Ainge Facilities on the Closing Date, shall be
(x) such of the representations and warranties made by or on behalf of Spinco or
the Spinco Parent in the Acquisition Agreement as are material to the interests
of the Lenders or the Arrangers (in their capacities as such), but only to the
extent that you (or any of your affiliates) have the right to terminate your (or
its) obligations (or to refuse to consummate the Acquisition) under the
Acquisition Agreement as a result of a breach of any of such representations and
warranties (to such extent, the “Acquisition Agreement Representations”) and (y)
the Specified Representations (as defined below) made by the Ainge Co-Borrowers
and the Guarantors in the Operative Documents and (ii) the terms of the
Operative Documents

6

#90677644v17

--------------------------------------------------------------------------------

 

shall be in a form such that they do not impair the availability of the Ainge
Facilities on the Closing Date if the Exclusive Funding Conditions are satisfied
(it being understood that to the extent any Collateral (other than Collateral
that may be perfected by (A) the filing of a UCC financing statement or (B)
taking delivery and possession of stock (or other equity interest) certificates
and related stock powers executed in blank with respect to the equity interests
of the Ainge Co-Borrowers (other than Ainge)) cannot be delivered or a security
interest therein cannot be created or perfected on the Closing Date after your
use of commercially reasonable efforts to do so, then the creation and/or
perfection of the security interest in such Collateral shall not constitute a
condition precedent to the availability of the Ainge Facilities on the Closing
Date but, instead, may be accomplished at any time prior to the date that is 90
days after the Closing Date (with extensions available in the Agent’s reasonable
discretion). For purposes hereof, “Specified Representations” means the
representations and warranties set forth in the Operative Documents (with
respect to the Ainge Co-Borrowers and their respective direct and indirect
subsidiaries) relating to the legal existence of the Ainge Co-Borrowers and the
Guarantors; power and authority, due authorization, execution, delivery and
validity, in each case, related to the entering into, borrowing under,
guaranteeing under, performance of, and granting of security interests in the
Collateral by the Ainge Co-Borrowers and each Guarantor pursuant to, the
Operative Documents (in each case, subject to the parenthetical in the
immediately preceding sentence beginning “it being understood”); the
enforceability of the Operative Documents against the Ainge Co-Borrowers and
each Guarantor; the execution and performance of the Operative Documents by the
Ainge Co-Borrowers and each Guarantor not conflicting with or violating any
Ainge Co-Borrower’s or any Guarantor’s organizational documents; Federal Reserve
margin regulations; the Investment Company Act of 1940, as amended; solvency of
Ainge and its subsidiaries on a consolidated basis as of the Closing Date (after
giving effect to the Direct Sales (as defined in the Acquisition Agreement), but
immediately prior to the Merger); solvency of Ainge and its subsidiaries on a
consolidated basis as of the Closing Date (after giving effect to the
Transactions); USA PATRIOT Act; use of the proceeds of the Ainge Facilities not
violating laws applicable to sanctioned persons and laws and regulations
promulgated by OFAC, anti-money laundering laws or the Foreign Corrupt Practices
Act; and, subject to the parenthetical beginning “it being understood” appearing
in the preceding sentence, the creation, validity, perfection and priority
(subject to customary permitted liens to be agreed) of the security interests
granted in the Collateral. The provisions of this paragraph are referred to as
the “Limited Conditionality Provisions”.  Without limiting the conditions
precedent provided herein for availability of the Ainge Facilities on the
Closing Date, the Arrangers will cooperate with you as reasonably requested in
coordinating the timing and procedures for the funding of the Ainge Facilities
in a manner consistent with the Acquisition Agreement.

Section 4.Commitment Termination.

Each Commitment Party’s commitment hereunder and the other obligations set forth
in this A&R Commitment Letter will terminate on the earliest of: (a) the
consummation of the Acquisition with or without the funding of any of the Ainge
Facilities; (b) the End Date (as defined in, and as it may be extended pursuant
to, Section 8.1(b) of the Acquisition Agreement (as such Section 8.1(b) is in
effect on the date hereof)); and (c) the date the Acquisition Agreement is
terminated.

Section 5.Fees.

As consideration for our commitments and other obligations hereunder and our
agreement to perform the services described herein, you agree to pay (or to
cause to be paid) to us the fees set forth in this A&R Commitment Letter and in
the Amended and Restated Fee Letter dated the date hereof among the parties
hereto (such fee letter, as further amended, amended and restated, supplemented
or otherwise modified, the “A&R Fee Letter”). The terms of the A&R Fee Letter
are an integral part of our commitments and other obligations hereunder and our
agreement to perform the services described herein and constitute part of this
A&R Commitment Letter for all purposes hereof. Each of the fees

7

#90677644v17

--------------------------------------------------------------------------------

 

described in this A&R Commitment Letter and the A&R Fee Letter shall be
nonrefundable when paid except as expressly agreed.

Section 6.Indemnification.

Ainge shall indemnify and hold harmless each Commitment Party, its affiliates,
and each Commitment Party’s and such affiliates’ respective directors, officers,
employees, agents, trustees, representatives, attorneys and advisors and their
respective successors and permitted assigns (each, an “Indemnified Person”) from
and against any and all claims (including, without limitation, shareholder
actions), damages, losses, liabilities and expenses (including, without
limitation, reasonable and documented out-of-pocket fees and disbursements of
one primary counsel for the Indemnified Persons, one additional counsel to each
group of similarly situated Indemnified Persons as required due to actual or
reasonably perceived conflicts of interest and local counsel in each material
jurisdiction, as necessary), that may be incurred by or asserted or awarded
against any Indemnified Person (including, without limitation, in connection
with or relating to any investigation, litigation or proceeding or the
preparation of a defense in connection therewith), in each case arising out of
or in connection with or by reason of this A&R Commitment Letter, the A&R Fee
Letter, the Original Commitment Letter, the Original Fee Letter (as defined in
the A&R Fee Letter) or the Operative Documents, the Transactions or the
transactions contemplated hereby or thereby or any use of the proceeds thereof
(any of the foregoing, a “Proceeding”), except to the extent such claim, damage,
loss, liability or expense is (i) found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Person’s
(or such Indemnified Person’s directors’, officers’, employees’, agents’,
trustees’, representatives’, attorneys’, consultants’ or advisors’) bad faith,
gross negligence or willful misconduct or material breach of this A&R Commitment
Letter or (ii) the result of any Proceeding that is not the result of an act or
omission by you or any of your affiliates (or Spinco or any of its affiliates)
and that is brought by an Indemnified Person against any other Indemnified
Person (other than any claims against any Commitment Party in its capacity or in
fulfilling its role as Arranger, administrative agent, collateral agent or any
similar role under any of the Ainge Facilities). In the case of an
investigation, litigation or other proceeding to which the indemnity in this
paragraph applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by Ainge, any of its
affiliates, security holders or creditors, an Indemnified Person or any other
person, or an Indemnified Person is otherwise a party thereto and whether or not
the Transactions are consummated.

In no event shall any party hereto be liable on any theory of liability for any
special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings); provided that
nothing contained in this paragraph shall limit your indemnity and reimbursement
obligations for such damages awarded to third parties to the extent set forth in
the immediately preceding paragraph. The commitments and obligations of the
Commitment Parties hereunder and under the A&R Fee Letter are several and not
joint, and no Commitment Party shall be liable on any theory of liability to you
or any other person for the actions or omissions of any other Commitment Party.

You agree that, without our prior written consent, neither you nor any of your
subsidiaries will settle, compromise or consent to the entry of any judgment in
any pending or threatened claim, action or proceeding in respect of which
indemnification could be sought under the indemnification provision of this A&R
Commitment Letter (whether or not we or any other Indemnified Person is an
actual or potential party to such claim, action or proceeding), unless such
settlement, compromise or consent includes an unconditional release of each
Indemnified Person from all liability arising out of such claim, action or
proceeding and does not include a statement as to or an admission of fault,
culpability or failure to act by or on behalf of any Indemnified Person.

8

#90677644v17

--------------------------------------------------------------------------------

 

Ainge acknowledges that information and other materials relative to the
Operative Documents and the Transactions may be transmitted through the
Platform. No Indemnified Person will be liable to Ainge or any of its affiliates
or any of its security holders or creditors for any damages arising from the use
by unauthorized persons of information or other materials sent through the
Platform that are intercepted by such persons, except to the extent such
liability is determined by a final non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Person’s bad
faith, gross negligence or willful misconduct.

Section 7.Costs and Expenses.

Ainge shall pay, or reimburse the Commitment Parties on demand for, all
reasonable and documented out-of-pocket costs and expenses incurred by the
Commitment Parties in connection with the Ainge Facilities, the Transactions and
the preparation, negotiation, execution and delivery of this A&R Commitment
Letter, the A&R Fee Letter, the Original Commitment Letter, the Original Fee
Letter (as defined in the A&R Fee Letter) and the Operative Documents,
including, without limitation, the reasonable fees, disbursements and other
charges of one primary counsel, one additional counsel to each group of
similarly situated persons as required due to actual or reasonably perceived
conflicts of interest and local counsel in each material jurisdiction, as
necessary, regardless of whether any of the transactions contemplated hereby is
consummated. Ainge shall also pay all reasonable and documented out-of-pocket
costs and expenses of the Commitment Parties (including, without limitation, the
reasonable fees, disbursements and other charges of one primary counsel, one
additional counsel to each group of similarly situated persons as required due
to actual or reasonably perceived conflicts of interest and local counsel in
each material jurisdiction, as necessary) incurred by the Commitment Parties in
connection with the enforcement of any of their rights and remedies hereunder.

Section 8.Confidentiality.

Ainge agrees that this A&R Commitment Letter, the Original Commitment Letter,
the A&R Fee Letter and the Original Fee Letter (as defined in the A&R Fee
Letter) are for its confidential use only and that neither their existence nor
the terms hereof or thereof will be disclosed by it to any person other than its
subsidiaries and the officers, directors, employees, managers, members,
partners, accountants, attorneys and other advisors of Ainge and its
subsidiaries (the “Borrower Representatives”), and then only on a confidential
and “need to know” basis in connection with the transactions contemplated
hereby; provided, however, that Ainge may disclose this A&R Commitment Letter
and the Original Commitment Letter and the contents hereof and thereof: (a) (i)
as may be compelled or requested in a judicial or administrative proceeding,
action or process or pursuant to the order or request of any court or
administrative agency or upon the request or demand of any regulatory authority,
(ii) as otherwise required by applicable law, regulation or governmental request
or (iii) in any required (as reasonably determined by Ainge) filings with the
Securities and Exchange Commission and to the extent required by applicable
regulatory authorities or stock exchanges (but, in the case of this clause
(iii), not the A&R Fee Letter or the Original Fee Letter or the contents
thereof, except as part of generic disclosure of aggregate sources and uses with
respect to the Transactions); (b) to Moody’s or S&P in connection with obtaining
a rating of the Ainge Facilities (but not the A&R Fee Letter or the Original Fee
Letter or the contents thereof, except as part of generic disclosure of
aggregate sources and uses with respect to the Transactions); (c) to the Spinco
Parent, the Acquired Business and their respective subsidiaries and controlling
persons and the officers, directors, employees, managers, members, partners,
accountants, attorneys and other advisors of any of the foregoing who are
directly involved in the consideration of this matter (together with an
unredacted copy of the A&R Fee Letter), in each case on a confidential and “need
to know” basis in connection with the transactions contemplated hereby; (d) in
syndication or other marketing materials relating to the Ainge Facilities (but
not the A&R Fee Letter or the Original Fee Letter or the contents thereof,
except as part of generic disclosure of aggregate sources and uses with respect
to

9

#90677644v17

--------------------------------------------------------------------------------

 

the Transactions); (e) on a confidential basis, to any prospective or actual
agent (and any agent, advisor or affiliate thereof) that may be appointed in
accordance with Section 1 hereof; (f) to Ainge and its affiliates’ accountants
for customary audit or accounting purposes, (g) in connection with the exercise
of any rights or remedies or (h) with our prior written consent. Ainge further
agrees that, to the extent the Spinco A&R Commitment Letter, the Spinco A&R Fee
Letter, the Commitment Letter dated as of March 7, 2018, between GS and Spinco
(the “Spinco Original Commitment Letter”) or the Fee Letter dated as of March 7,
2018, between GS and Spinco (the “Spinco Original Fee Letter”) are disclosed to
it or any Borrower Representatives, neither Ainge nor any Borrower
Representative will further disclose the Spinco A&R Commitment Letter, the
Spinco A&R Fee Letter, the Spinco Original Commitment Letter or the Spinco
Original Fee Letter or any of the terms thereof, except and only to the extent
Ainge is permitted to disclose the applicable document (or the terms thereof)
under the proviso to the preceding sentence (determined by substituting each
reference in said proviso to (i) ‘A&R Commitment Letter’ with ‘Spinco A&R
Commitment Letter’ or ‘Spinco Original Commitment Letter’, as applicable and
(ii) ‘A&R Fee Letter’ with ‘Spinco A&R Fee Letter’ or ‘Spinco Original Fee
Letter’, as applicable). Your obligations under this paragraph shall
automatically terminate on the earlier of (x) the date occurring 24 months after
the date hereof and (y) the date that is 12 months after the termination of this
A&R Commitment Letter in accordance with its terms.

Each Commitment Party, on behalf of itself and its affiliates, agrees that it
will use all confidential information provided to it or its affiliates by or on
behalf of you hereunder or under the Original Commitment Letter solely for the
purpose of providing the services which are the subject of this A&R Commitment
Letter and the Spinco A&R Commitment Letter and shall treat confidentially all
such information; provided that nothing herein shall prevent any Commitment
Party from disclosing any such information (a) pursuant to the order of any
court or administrative agency or otherwise as required by applicable law or
regulation or as requested by a governmental authority (in which case such
Commitment Party, to the extent permitted by law and except with respect to any
audit or examination conducted by bank accountants or any governmental bank
authority exercising examination or regulatory authority, agrees to inform you
promptly thereof), (b) upon the request or demand of any regulatory authority
having jurisdiction over such Commitment Party or any of its affiliates, (c) to
the extent that such information becomes publicly available other than by reason
of disclosure by any Commitment Party in violation of this paragraph, (d) to the
extent that such information is received by any Commitment Party from a third
party that is not, in each case to such Commitment Party’s knowledge, (i) in
such third party’s possession illegally or as a result of a violation of this
paragraph or (ii) subject to confidentiality obligations to you, your
subsidiaries, the Acquired Business or the Spinco Parent or any of your or their
respective subsidiaries, (e) to the extent that such information is
independently developed by any Commitment Party, (f) to any of the Commitment
Parties’ affiliates and any of their respective employees, legal counsel,
independent auditors and other experts or agents who need to know such
information in connection with the Facilities and are informed of the
confidential nature of such information, (g) to prospective Lenders,
participants or assignees of obligations under the Facilities, in each case who
agree to be bound by the terms of this paragraph (or language substantially
similar to this paragraph), (h) to Moody’s or S&P in connection with obtaining a
rating of the Facilities in consultation and coordination with you, (i) for the
purposes of establishing any appropriate defense or in connection with the
exercise of any rights or remedies or (j) to service providers to the Arrangers
and the Lenders in connection with the administration and management of the
Ainge Facilities and, after the Closing Date, to market data collectors and
similar services providers to the lending industry; provided that such
information is limited to the existence of this A&R Commitment Letter and the
Ainge Facilities and the terms of the Ainge Facilities customarily provided to
such service providers. The Commitment Parties’ obligations under this paragraph
shall automatically terminate and be superseded by the confidentiality
provisions in the Operative Documents upon the execution and delivery thereof
and, in the event the Operative Documents have not been executed and delivered,
shall expire on the date occurring 24 months after the date hereof.

10

#90677644v17

--------------------------------------------------------------------------------

 

You acknowledge that neither any of the Commitment Parties nor any of their
affiliates provide accounting, tax or legal advice. You further acknowledge that
the Commitment Parties and their affiliates may be providing debt financing,
equity capital or other services (including, without limitation, financial
advisory services) to other persons in respect of which you, the Spinco Parent,
the Acquired Business and your and their respective affiliates may have
conflicting interests regarding the transactions described herein and otherwise.
You also acknowledge that none of the Commitment Parties or their affiliates has
any obligation to use in connection with the transactions contemplated by this
A&R Commitment Letter, or to furnish to you, confidential information obtained
by them from other persons. As you know, the Commitment Parties are full service
securities firms engaged, either directly or through their affiliates, in
various activities, including securities trading, commodities trading,
investment management, financing and brokerage activities and financial planning
and benefits counseling for both companies and individuals. In the ordinary
course of these activities, the Commitment Parties and their respective
affiliates actively engage in commodities trading or trade the debt and equity
securities (or related derivative securities) and financial instruments
(including bank loans and other obligations) of Ainge, Spinco and other
companies which may be the subject of the arrangements contemplated by this A&R
Commitment Letter for their own account and for the accounts of their customers
and may at any time hold long and short positions in such securities. The
Commitment Parties or their affiliates also co-invest with, make direct
investments in, and invest or co-invest client monies in or with funds or other
investment vehicles managed by other parties, and such funds or other investment
vehicles may trade or make investments in securities of you, the Acquired
Business or other companies which may be the subject of the arrangements
contemplated by this A&R Commitment Letter or engage in commodities trading with
any thereof.

In addition, the parties hereto acknowledge that Ainge has retained GS (or
certain affiliates of GS) and the Spinco Parent has retained UBSS (or certain
affiliates of UBSS), in each case as financial advisor (in such capacity, each a
“Financial Advisor”) in connection with the Acquisition. The parties hereto
agree not to assert any claim that could be alleged based on any actual or
potential conflicts of interest that might be asserted to arise or result from,
on the one hand, the engagement of the Financial Advisors and, on the other
hand, the relationship of each Financial Advisor and its affiliates with you as
described and referred to herein.

Section 9.Representations and Warranties.

Ainge represents and warrants (which representation and warranty, in the case of
any information relating to the Acquired Business prior to the Acquisition, is
to the best of Ainge’s knowledge) that all written information, other than
Projections (as defined below), other forward-looking information and
information of a general economic or industry-specific nature, that has been or
will hereafter be made available to any of the Commitment Parties, any Lender or
any potential Lender by or on behalf of Ainge or any of its representatives (the
“Information”) is and will be, when furnished, true and correct in all material
respects and does not and will not, taken as a whole, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not materially misleading in light of
the circumstances under which such statements were or are made (after giving
effect to all supplements and updates thereto provided prior to the earlier of
the Closing Date and the Syndication Date) and all financial projections, if
any, that have been or will be prepared by or on behalf of Ainge or any of its
representatives and made available to any of the Commitment Parties, any Lender
or any potential Lender (the “Projections”) have been or will be prepared in
good faith based upon assumptions that are believed by you to be reasonable at
the time made available (it being understood that such Projections are as to
future events and are not to be viewed as facts, that actual results during the
period or periods covered by any such Projections may differ significantly from
the projected results and that such differences may be material, that such
Projections are subject to significant uncertainties and contingencies many of
which are beyond your control, and that

11

#90677644v17

--------------------------------------------------------------------------------

 

no assurance can be given that the projected results will be realized). If, at
any time from the date hereof until the later of the Closing Date and the
Syndication Date, you become aware that any of the representations and
warranties in the preceding sentence would be incorrect in any material respect
if the Information or Projections were being furnished, and such representations
and warranties were being made, at such time, then you agree to (or, prior to
the Closing Date, with respect to Information and Projections relating the
Acquired Business, use your commercially reasonable efforts to) promptly
supplement the Information and/or Projections so that the representations and
warranties contained in this paragraph remain true and correct in all material
respects under those circumstances. For the avoidance of doubt, the accuracy of
the representations and warranties in this Section 9, in and of itself, shall
not be a condition to the obligations of the Commitment Parties hereunder or the
funding of the Ainge Facilities.

In arranging and syndicating the Ainge Facilities, the Commitment Parties will
be entitled to use, and to rely on the representations and warranties in the
preceding paragraph relating to, any information furnished to us by or on behalf
of Ainge and its affiliates without responsibility for independent verification
thereof.

Section 10.Assignments.

Ainge may not assign or delegate any of its rights or obligations under this A&R
Commitment Letter or the A&R Fee Letter without our prior written consent, and
any attempted assignment without such consent shall be null and void. No
Commitment Party may assign or delegate any of its rights or obligations under
this A&R Commitment Letter or its commitment hereunder (except to one or more of
its affiliates, including, for the avoidance of doubt, any such assignment by GS
to Goldman Sachs Lending Partners LLC) other than as expressly permitted
hereunder without Ainge’s prior written consent.

Section 11.Amendments.

Neither this A&R Commitment Letter nor the A&R Fee Letter may be amended or any
provision hereof waived or modified except by an instrument in writing signed by
each party hereto or thereto, as applicable.

Section 12.Governing Law, Etc.

This A&R Commitment Letter (and any claim, controversy or dispute arising under
or related to any of the foregoing, whether based on contract, tort or
otherwise) shall be governed by, and construed in accordance with, the law of
the State of New York, without giving effect to any conflicts of law principles
which would result in the application of the laws of another state; provided,
however, that (i) the interpretation of the definition of Newco Material Adverse
Effect (and whether a Newco Material Adverse Effect has occurred) for purposes
of the condition in clause (a) of the first sentence of Section 3 above relating
to the occurrence of a Newco Material Adverse Effect and (ii) the determination
of the accuracy of any Acquisition Agreement Representations and whether as a
result of any inaccuracy thereof you (or any of your affiliates) have the right
to terminate your (or its) obligations (or to refuse to consummate the
Acquisition) under the Acquisition Agreement, in each case shall be governed by,
and construed in accordance with, the laws of the State of Delaware.

Each party hereto irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this A&R Commitment Letter, the A&R Fee Letter,
the Operative Documents, the transactions contemplated hereby or thereby or the
actions of the parties hereto or any of their affiliates in the

12

#90677644v17

--------------------------------------------------------------------------------

 

negotiation, performance or enforcement of this A&R Commitment Letter, the A&R
Fee Letter or the Operative Documents.

Each of the parties hereto irrevocably and unconditionally submits to the
exclusive jurisdiction of any state or federal court sitting in The City of New
York, Borough of Manhattan, over any suit, action or proceeding arising out of
or relating to this A&R Commitment Letter, the A&R Fee Letter, the Operative
Documents, the transactions contemplated hereby or thereby or the actions of the
parties hereto or thereto or any of their affiliates in the negotiation,
performance or enforcement of this A&R Commitment Letter, the A&R Fee Letter or
the Operative Documents, and agrees that all claims in respect of any such
action or proceeding shall be brought, heard and determined only in such New
York State court or, to the extent permitted by law, in such federal court.
Service of any process, summons, notice or document by registered mail addressed
to any such party shall be effective service of process against such person for
any suit, action or proceeding brought in any such court. Each of the parties
hereto irrevocably and unconditionally waives any objection to the laying of
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding has been brought in an
inconvenient forum. A final judgment in any such suit, action or proceeding
brought in any such court may be enforced in any other courts to whose
jurisdiction such party is or may be subject by suit upon judgment.

Each of the parties hereto agrees that, (i) this A&R Commitment Letter is a
binding and enforceable agreement with respect to the subject matter contained
herein, including an agreement to negotiate in good faith the Operative
Documents by the parties hereto in a manner consistent with this A&R Commitment
Letter, it being acknowledged and agreed that the funding of the Ainge
Facilities is subject to the Exclusive Funding Conditions and (ii) the A&R Fee
Letter is a binding and enforceable agreement of the parties thereto with
respect to the subject matter set forth therein.

Section 13.Payments.

All payments under this A&R Commitment Letter and the A&R Fee Letter will,
except as otherwise provided herein, be made in U.S. Dollars in New York, New
York.

To the fullest extent permitted by law, Ainge will make all payments under this
A&R Commitment Letter and the A&R Fee Letter regardless of any defense or
counterclaim, including, without limitation, any defense or counterclaim based
on any law, rule or policy which is now or hereafter promulgated by any
governmental authority or regulatory body and which may adversely affect Ainge’s
obligation to make, or the right of the Commitment Parties to receive, such
payments.

Section 14.Miscellaneous.

This A&R Commitment Letter and the A&R Fee Letter contain the entire agreement
between the parties relating to the subject matter hereof and supersede all oral
statements and prior writings with respect thereto. Section headings herein are
for convenience only and are not a part of this A&R Commitment Letter. This A&R
Commitment Letter and the A&R Fee Letter are solely for the benefit of the
parties hereto and thereto (and Indemnified Persons, to the extent set forth in
Section 6), and no other person shall acquire or have any rights under or by
virtue of this A&R Commitment Letter or the A&R Fee Letter. This A&R Commitment
Letter is not intended to create a fiduciary relationship among the parties
hereto, and Ainge waives, to the fullest extent permitted by law, any claims it
may have against any of the Commitment Parties or any of their affiliates for
breach of fiduciary duty or alleged breach of fiduciary duty in connection with
the transactions contemplated by this A&R Commitment Letter and agree that none
of the Commitment Parties or any of their affiliates shall have any liability
(whether direct or indirect) to Ainge or any of its affiliates in respect of
such a fiduciary duty claim or to any person asserting such a fiduciary duty
claim on behalf of or in right of Ainge or any of its affiliates.

13

#90677644v17

--------------------------------------------------------------------------------

 

Any and all services to be provided by any of the Commitment Parties hereunder
may be performed, and any and all rights of any of the Commitment Parties
hereunder may be exercised, by or through any of such Commitment Party’s
affiliates and branches, and, in connection with the provision of such services,
each Commitment Party may exchange with such affiliates and branches information
concerning Ainge or any of its affiliates and the other companies that may be
the subject of the transactions contemplated by this A&R Commitment Letter and,
to the extent so employed, such affiliates and branches shall be entitled to the
benefits afforded to the Commitment Parties hereunder, subject to the
confidentiality provisions herein.

The indemnification, compensation (if applicable), reimbursement, sharing of
information, absence of fiduciary relationships, jurisdiction, governing law,
venue, service of process, waiver of jury trial, syndication, market flex and
confidentiality provisions (except to the extent expressly set forth herein)
contained herein and in the A&R Fee Letter shall remain in full force and effect
regardless of whether the Operative Documents shall be executed and delivered
and notwithstanding the termination or expiration of this A&R Commitment Letter
or the Commitment Parties’ commitments hereunder; provided that your obligations
under this A&R Commitment Letter (other than your obligations with respect to
(a) assistance to be provided in connection with the syndication thereof
(including supplementing and/or correcting Information and Projections) prior to
the Syndication Date and (b) confidentiality) shall automatically terminate and
be superseded by the provisions of the Operative Documents upon the initial
funding thereunder, in each case solely to the extent covered thereby with
retroactive application to the date hereof.  You shall have the right to
terminate this A&R Commitment Letter and the commitments of the Initial Lenders
hereunder (or any portion thereof pro rata among the Initial Lenders) at any
time upon written notice to the Initial Lenders from you, other than with
respect to your surviving obligations as set forth above.

We hereby notify you that pursuant to the requirements of the USA Patriot Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “Patriot
Act”), we and the other Lenders may be required to obtain, verify and record
information that identifies each borrower and each guarantor under the Operative
Documents, which information includes the name, address and tax identification
number and other customary information regarding any such borrower or guarantor
that will allow us and the other Lenders to identify any such borrower or
guarantor in accordance with the Patriot Act. We and the other Lenders may also
request corporate formation documents, or other forms of identification, to
verify the information provided. This notice is given in accordance with the
requirements of the Patriot Act and is effective as to each Lender. You hereby
acknowledge and agree that the Commitment Parties shall be permitted to share
any or all such information with the Lenders.

If any term, provision, covenant or restriction contained in this A&R Commitment
Letter is held by a court of competent jurisdiction to be invalid, void or
unenforceable or against public policy, the remainder of the terms, provisions,
covenants and restrictions contained herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated. The parties
hereto shall endeavor in good faith negotiations to replace the invalid, void or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, void or unenforceable
provisions.

This A&R Commitment Letter may be executed in counterparts, each of which will
be deemed an original, but all of which taken together will constitute one and
the same instrument. Delivery of an executed counterpart of a signature page of
this A&R Commitment Letter by facsimile or electronic (e.g. pdf) transmission
shall be as effective as delivery of a manually executed counterpart hereof.

If the foregoing correctly sets forth our agreement with you, please indicate
your acceptance of the terms of this A&R Commitment Letter and of the A&R Fee
Letter by returning executed counterparts to this A&R Commitment Letter and the
A&R Fee Letter to GS at or before 11:59 p.m. (New York City time) on March 28,
2018. If you do not return such executed counterparts prior to

14

#90677644v17

--------------------------------------------------------------------------------

 

the date and time provided above, the commitment and other obligations of the
Commitment Parties set forth in this A&R Commitment Letter will automatically
terminate.

[Signature Pages Follow]

 

15

#90677644v17

--------------------------------------------------------------------------------

 

Very truly yours,

GOLDMAN SACHS BANK USA

By:

/s/ Robert Ehudin

 

Name: Robert Ehudin

 

Title: Authorized Signatory

 

WELLS FARGO SECURITIES, LLC

By:

/s/ Scott Yarbrough

 

Name: Scott Yarbrough

 

Title: Managing Director

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:

/s/ Robert Storer

 

Name: Robert Storer

 

Title: Senior Vice President

 

JPMORGAN CHASE BANK, N.A.

By:

/s/ Peter M. Killea

 

Name: Peter M. Killea

 

Title: Executive Director

 

CITIGROUP GLOBAL MARKETS INC.

By:

/s/ Matthew S. Burke

 

Name: Matthew S. Burke

 

Title: Managing Director

 

UBS SECURITIES LLC

By:

/s/ Luke Bartolone

 

Name: Luke Bartolone

 

Title: Executive Director

 

 

By:

/s/ Kevin T. Pluff

 

Name: Kevin T. Pluff

 

Title: Managing Director

[Signature Page to Ainge A&R Commitment Letter]

 

#90677644v17

--------------------------------------------------------------------------------

 

 

UBS AG, STAMFORD BRANCH

By:

/s/ Luke Bartolone

 

Name: Luke Bartolone

 

Title: Executive Director

 

 

By:

/s/ Kevin T. Pluff

 

Name: Kevin T. Pluff

 

Title: Managing Director

 

CITIZENS BANK, N.A.

By:

/s/ Jacqueline VanDeventer

 

Name: Jacqueline VanDeventer

 

Title: Managing Director

 

THE TORONTO–DOMINION BANK, NEW YORK BRANCH

By:

/s/ Pradeep Mehra

 

Name: Pradeep Mehra

 

Title: Authorized Signatory

 

TD SECURITIES (USA) LLC

By:

/s/ Marin L. Gagliardi

 

Name: Marin L. Gagliardi

 

Title: Managing Director

 

TD BANK, N.A.

By:

/s/ Betty Chang

 

Name: Betty Chang

 

Title: Senior Vice President

 

MUFG UNION BANK, N.A.

By:

/s/ James Gorman

 

Name: James Gorman

 

Title: Managing Director

[Signature Page to Ainge A&R Commitment Letter]

 

#90677644v17

--------------------------------------------------------------------------------

 

 

HSBC SECURITIES (USA) INC.

By:

/s/ Guillermo N. Delamer

 

Name: Guillermo N. Delamer

 

Title: Director

 

HSBC BANK USA, NATIONAL ASSOCIATION

By:

/s/ Manuel Burgueño

 

Name: Manuel Burgueño

 

Title: Senior Vice President

 

U.S. BANK NATIONAL ASSOCIATION

By:

/s/ Kenneth R. Fieler

 

Name: Kenneth R. Fieler

 

Title: Vice President

 

BANK OF MONTREAL

By:

/s/ James J. Goll

 

Name: James J. Goll

 

Title: Managing Director

 

BMO HARRIS BANK N.A.

By:

/s/ Andrew Berryman

 

Name: Andrew Berryman

 

Title: Vice President

 

BMO CAPITAL MARKETS CORP.

By:

/s/ James J. Goll

 

Name: James J. Goll

 

Title: Managing Director

 

ROYAL BANK OF CANADA

By:

/s/ James S. Wolfe

 

Name: James S. Wolfe

 

Title: Managing Director

Head of Global Leveraged Finance

[Signature Page to Ainge A&R Commitment Letter]

 

#90677644v17

--------------------------------------------------------------------------------

 

 

ACCEPTED and agreed to as of the date
first written above:

ALTRA INDUSTRIAL MOTION CORP.

By:

/s/ Carl R. Christenson

 

Name: Carl R. Christenson

 

Title: Chief Executive Officer

 

 

[Signature Page to Ainge A&R Commitment Letter]

 

#90677644v17

--------------------------------------------------------------------------------

 

Exhibit A
to
A&R Commitment Letter

Transactions Description

All capitalized terms used herein but not defined herein shall have the meanings
provided in the letter agreement to which this Exhibit A is attached or in the
other Exhibits to such letter agreement, as applicable. The following
transactions are referred to herein collectively as the “Transactions”.

1.

Fortive Corporation, a Delaware corporation (the “Spinco Parent”), will
effectuate the Separation (as defined in the Separation Agreement) of the A&S
Business (as defined in the Separation Agreement) from the other businesses of
the Spinco Parent, including the Internal Restructuring (as defined in the
Separation Agreement) and the Newco Contribution (as defined in the Separation
Agreement), pursuant to the Separation and Distribution Agreement, dated as of
March 7, 2018, by and among the Spinco Parent, Stevens Holding Company, Inc., a
Delaware corporation and wholly owned subsidiary of the Spinco Parent
(“Spinco”), and Ainge (together with all schedules, exhibits, attachments and
annexes thereto, the “Separation Agreement”).

2.

Subject to paragraph 3 below, Spinco will borrow senior unsecured increasing
rate bridge loans (the “Senior Unsecured Bridge Loans”) under a new senior
unsecured bridge loan facility (the “Senior Unsecured Bridge Facility”) in an
aggregate principal amount of up to (i) $400,000,000, less (ii) the amount of
gross cash proceeds actually received by Spinco from the issuance of one or more
series of senior unsecured notes (collectively, the “Senior Unsecured Notes”) in
a Rule 144A or other private placement on or prior to the Closing Date and less
(iii) the principal amount of any Senior Unsecured Notes issued to the Spinco
Parent and then transferred to the Debt Exchange parties in the Debt Exchange),
as further described in that certain Amended and Restated Commitment Letter
dated the date hereof, among Spinco, GS, UBSS, UBS, CGMI, WFS, Wells, HSI, HSBC
Bank, MUFG, Bank of Montreal, BMOCM, Citizens, Royal Bank, RBCCM, TDNY and TD
Securities (together with the exhibits attached thereto, the “Spinco A&R
Commitment Letter”; and the “A&R Fee Letter” referred to therein, the “Spinco
A&R Fee Letter”).

3.

Pursuant to the Separation Agreement, Spinco will use the proceeds of the Senior
Unsecured Notes and/or the Senior Unsecured Bridge Loans (as applicable) for the
purpose of (i) making a special cash payment to the Spinco Parent in an amount
not to exceed $400,000,000 (the “Spinco Special Cash Payment”) and (ii) the
payment of fees, costs and expenses in connection with the
Transactions.  Notwithstanding the foregoing, the Spinco Parent may reduce the
size of the Spinco Special Cash Payment by consummating a debt exchange (the
“Debt Exchange”) whereby up to $250,000,000 aggregate principal amount of the
Senior Unsecured Notes will be issued by Spinco to the Spinco Parent and the
Spinco Parent will transfer such Senior Unsecured Notes to certain persons (the
“Debt Exchange Parties”) in exchange for certain debt obligations of the Spinco
Parent held by the Debt Exchange Parties as principals for their own account at
such time.  The Senior Unsecured Bridge Facility and the amount of the Spinco
Special Cash Payment will be reduced dollar for dollar by the aggregate
principal amount of the Senior Unsecured Notes issued to Spinco Parent and then
transferred to the Debt Exchange Parties in the Debt Exchange upon the
consummation thereof.

4.

Pursuant to the Separation Agreement, immediately following the Newco
Contribution and the payment of the Spinco Special Cash Payment (and, if
applicable, the consummation of the Debt Exchange), the Spinco Parent will
distribute all of the outstanding shares of Spinco to all or certain of the
holders of common stock of the Spinco Parent, pursuant to the Distribution (as
defined in the Separation Agreement) (the “Distribution”).

A-1

#90677644v17

--------------------------------------------------------------------------------

 

5.

(i)  Ainge will obtain a new senior secured term loan “B” credit facility in an
aggregate principal amount of up to $1,340,000,000 with the terms set forth in
Exhibit B to the A&R Commitment Letter (the “Ainge Term Loan B Facility”) and
(ii) the Ainge Co-Borrowers will establish a senior secured revolving credit
facility in an aggregate principal amount of up to $300,000,000 with the terms
set forth in Exhibit B to the A&R Commitment Letter (the “Revolving Credit
Facility” and, together with the Ainge Term Loan B Facility, the “Ainge
Facilities”). The Ainge Facilities and the Senior Unsecured Bridge Facility are
collectively referred to as the “Facilities”.

6.

Ainge will use the proceeds of the Ainge Term Loan B Facility, together with
cash on hand at Ainge or its subsidiaries (if necessary), (i) to consummate the
Direct Sales (as defined in the Acquisition Agreement (as defined below)), (ii)
to repay in full all outstanding indebtedness for borrowed money under that
certain Second Amended and Restated Credit Agreement, dated as of October 22,
2015, among Ainge and certain of its subsidiaries, as borrowers, the lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (as amended, amended and restated, supplemented or otherwise modified
through the date hereof, the “Existing Ainge Credit Agreement”) and (iii) to pay
the fees, costs and expenses referred to below (and each of the foregoing will
be consummated on the Closing Date).

7.

Pursuant to the Agreement and Plan of Merger and Reorganization, dated as of
March 7, 2018, among Ainge, McHale Acquisition Corp., a Delaware corporation and
direct wholly-owned subsidiary of Ainge (“Merger Sub”), the Spinco Parent and
Spinco (together with all schedules, exhibits and annexes thereto, the
“Acquisition Agreement”), the acquisition (the “Acquisition”) by Ainge of 100%
of the equity interests of Spinco (together with its subsidiaries, the “Acquired
Business”) will occur through the merger (the “Merger”) of Merger Sub with and
into Spinco, with Spinco surviving.

8.

Ainge, Spinco and/or their respective affiliates will pay their respective fees,
costs and expenses incurred in connection with the foregoing transactions.

 

 

A-2

#90677644v17

--------------------------------------------------------------------------------

 

Exhibit B
to
A&R Commitment Letter

$1,340,000,000 Senior Secured Term Loan B Facility
$300,000,000 Senior Secured Revolving Credit Facility
Summary of Principal Terms and Conditions

All capitalized terms used herein but not defined herein shall have the meanings
provided in the letter agreement to which this Exhibit B is attached or in the
other Exhibits to such letter agreement, as applicable.

Borrowers:

(x) With respect to the Ainge Term Loan B Facility (as defined below), Altra
Industrial Motion Corp. (“Ainge”) and (y) with respect to the Revolving Credit
Facility, Ainge, and, at Ainge’s option, Altra Industrial Motion Netherlands
B.V., a private limited liability company incorporated under the laws of the
Netherlands and an indirect subsidiary of Ainge (the “Ainge Dutch Borrower”) and
certain other wholly-owned direct and indirect subsidiaries of Ainge to be
agreed (Ainge and any such other borrower, each individually, an “Ainge
Co-Borrower” and collectively, the “Ainge Co-Borrowers”).

Administrative Agent and Collateral Agent:

JPMCB will act as sole administrative agent and collateral agent (in such
capacities, the “Agent”)  for a syndicate of banks, financial institutions,
investors and other lenders (together with the Initial Lenders, the “Lenders”),
and will perform the duties customarily associated with such roles.

Arrangers:

GS, JPMCB and WFS will act as joint bookrunners and joint lead arrangers for the
Ainge Facilities (as defined below), and will perform the duties customarily
associated with such roles.

Co-Managers:

Citi, UBSS, HSI, MUFG, BMOCM, Citizens, RBCCM, TD Securities and US Bank will
act as co-managers for the Ainge Facilities (as defined below), and will perform
the duties customarily associated with such roles.

Ainge Facilities:

(A) A seven-year senior secured term loan B facility in an aggregate principal
amount of up to $1,340,000,000 (the “Ainge Term Loan B Facility”).

 

(B) A senior secured revolving credit facility in an aggregate principal amount
of up to $300,000,000 (the “Revolving Credit Facility” and together with the
Ainge Term Loan B Facility, the “Ainge Facilities”), of which up to an aggregate
amount to be agreed upon will be available through a subfacility in the form of
standby letters of credit. The Revolving Credit Facility shall be funded in U.S.
dollars, Euros, pounds sterling or other currencies to be agreed.

B-1

#90677644v17

--------------------------------------------------------------------------------

 

 

In connection with the Revolving Credit Facility, the Agent (in such capacity,
the “Swingline Lender”) will make available to domestic Ainge Co-Borrowers a
swingline facility under which such Ainge Co-Borrowers may make short-term
borrowings in U.S. dollars (on same day notice) of up to an amount to be
mutually agreed. Except for purposes of calculating the commitment fee described
below, any such swingline borrowings will reduce availability under the
Revolving Credit Facility on a dollar-for-dollar basis.

 

Each lender under the Revolving Credit Facility shall, promptly upon request by
the Swingline Lender, fund to the Swingline Lender its pro rata share of any
swingline borrowings.

 

The Operative Documents will contain customary defaulting lender provisions,
including reallocation provisions to be agreed with respect to swingline
borrowings outstanding or to be made when a lender under the Revolving Credit
Facility is a Defaulting Lender (to be defined in a manner to be agreed).

Purpose:

(A) The proceeds of the Ainge Term Loan B Facility will be used by Ainge on the
Closing Date to consummate the Transactions, including the payment of fees,
costs and expenses in connection with the Transactions.

 

(B) The proceeds of loans under the Revolving Credit Facility will be used by
Ainge from time to time on or after the Closing Date for working capital and
general corporate purposes (and not to finance the Transactions on the Closing
Date, except to the extent permitted as set forth below under clause (B) under
the heading “Availability”).

 

(C) Letters of credit will be used solely to support payment obligations
incurred in the ordinary course of business by Ainge and its subsidiaries,
including replacing or backstopping existing letters of credit outstanding on
the Closing Date under the Existing Ainge Credit Agreement.

Letters of Credit:

Letters of credit under the Revolving Credit Facility will be issued by the
Agent and any other Lender who agrees to act in such capacity and that is
acceptable to Ainge and the Agent (the “Issuing Bank”). Each letter of credit
shall expire not later than the earlier of (a) 12 months after its date of
issuance and (b) the fifth business day prior to the final maturity of the
Revolving Credit Facility; provided, however, that any letter of credit may
provide for renewal thereof for additional periods of up to 12 months (which in
no event shall extend beyond the date referred to in clause (b) above).

B-2

#90677644v17

--------------------------------------------------------------------------------

 

 

Drawings under any letter of credit shall be reimbursed by the applicable Ainge
Co-Borrower no later than 12:00 noon on the business day immediately following
such drawing. The issuance of all letters of credit shall be subject to the
customary policies and procedures of the applicable Issuing Bank applying such
policies and procedures in a manner consistent with their treatment of similarly
situated borrowers. To the extent the applicable Ainge Co-Borrower does not
reimburse the Issuing Bank when required, the Lenders under the Revolving Credit
Facility will be irrevocably

obligated to reimburse the Issuing Bank pro rata based upon their respective
Revolving Credit Facility commitments.

 

All letters of credit shall be denominated in U.S. dollars or such additional
currencies as may be agreed by the Arrangers and the Ainge Co-Borrowers prior to
the Closing Date or the relevant Issuing Bank after the Closing Date.

Letters of Credit issued under the Existing Ainge Credit Agreement and
outstanding as of the Closing Date will, at Ainge’s option, be deemed to have
been issued under the Revolving Credit Facility or back-stopped by a
newly-issued letter of credit under the Revolving Credit Facility.

Availability:

(A) The full amount of the Ainge Term Loan B Facility must be drawn in a single
drawing on the Closing Date. Amounts borrowed under the Ainge Term Loan B
Facility and repaid may not be reborrowed.

 

(B) Up to $50,000,000 of loans under the Revolving Credit Facility may be made
on the Closing Date to finance the Transactions and an additional amount of
loans to be agreed may be made on the Closing Date for working capital and
general corporate purposes. Thereafter, loans under the Revolving Credit
Facility will be available at any time prior to the final maturity of the
Revolving Credit Facility, in minimum principal amounts and upon notice to be
agreed upon. Amounts repaid under the Revolving Credit Facility may be
reborrowed within the foregoing limits, subject to satisfaction of applicable
conditions.

Maturity and Amortization:

(A) The Ainge Term Loan B Facility will mature on the date that is seven years
after the Closing Date (the “TLB Maturity Date”). The Ainge Term Loan B Facility
will amortize in equal quarterly installments in an aggregate annual amount
equal to 1.00% of the original principal amount of the Ainge Term Loan B
Facility borrowed on the Closing Date.

 

All outstanding principal under the Ainge Term Loan B Facility as of the TLB
Maturity Date will be due on the TLB Maturity Date.

 

(B) The Revolving Credit Facility will mature and the commitments thereunder
will terminate on the date that is five years after the Closing Date. The
Revolving Credit Facility will not amortize.

B-3

#90677644v17

--------------------------------------------------------------------------------

 

Uncommitted Incremental Facilities:

From time to time, Ainge (and, in the case of a Revolving Credit Facility
Increase, the other Ainge Co-Borrowers) shall be entitled on one or more
occasions to incur (x) additional term loans (the “Incremental Term Loans”)
under the Ainge Term Loan B Facility (an “Incremental Term Increase”), or (y) a
newly established tranche of term “B” loans (an “Incremental Term Facility”)
and/or increase the commitments under the Revolving Credit Facility (any such
increase, a “Revolving Credit Facility Increase”; the Incremental Term
Increases, Incremental Term Facilities and Revolving Credit Facility Increases
are collectively referred to herein as “Incremental Facilities”), in each case
under the Operative Documents and in an aggregate principal amount not to exceed
the sum of (A) a fixed amount equal to the greater of (I) 100% of Ainge’s pro
forma consolidated Adjusted EBITDA (to be defined in a customary manner, but to
include, without limitation, addbacks (or adjustments to consolidated net
income) for (i) costs, fees and expenses incurred in connection with the
Transactions and (ii) subject to a customary cap of 20% of Adjusted EBITDA, “run
rate” synergies, operating expense reductions and other operating improvements
and cost savings) for the last four fiscal quarter period ended prior to the
Closing Date and (II) 100% of Ainge’s pro forma consolidated Adjusted EBITDA for
the four fiscal quarters most recently ended for which financial statements are
available at such time plus (B) such other amount, so long as on a pro forma
basis after giving effect to the incurrence of any such Incremental Facility
(and after giving effect to any acquisition consummated concurrently therewith
and all other appropriate pro forma adjustment events and calculated as if any
Incremental Facility were fully drawn on the effective date thereof), the senior
secured net leverage ratio (to be defined in a manner to be reasonably agreed)
is not greater than a ratio equal to Ainge’s senior secured net leverage ratio
as of the Closing Date (pro forma for the Transactions); provided that:

(i) no default or event of default exists or would exist after giving effect
thereto (provided that, in the case of any such Incremental Facility used to
finance a permitted acquisition and to the extent the lenders participating
therein agree, this clause (i) shall be tested only at the time of the execution
of the acquisition agreement related to such permitted acquisition),

(ii) the representations and warranties contained in the Operative Documents
shall be true and correct in all material respects (or, in all respects, if
qualified by materiality) (provided that, in the case of any such Incremental
Facility used to finance a permitted acquisition and to the extent the lenders
participating therein agree, this clause (ii) shall be subject only to Specified
Representations),

(iii) the loans under any such Incremental Facility shall benefit from the same
guarantees as, and be secured on an equal and ratable basis by the same
Collateral (as defined below) securing, the Ainge Facilities,

(iv) after giving effect to the incurrence of any Revolving Credit Facility
Increase, Ainge shall be in compliance on a pro forma basis with each of the
Financial Maintenance Covenants (as defined below), ..

B-4

#90677644v17

--------------------------------------------------------------------------------

 

 

(v) the loans under any such Incremental Term Increase shall be on the same
terms as the Ainge Term Loan B Facility (including voluntary and mandatory
prepayment provisions),

(vi) any Revolving Credit Facility Increase shall be implemented as an increase
in respect of the Revolving Credit Facility and the loans and commitments under
any such Revolving Credit Facility Increase shall be on the same terms
applicable to the loans and commitments under the Revolving Credit Facility,

(vii) in the case of an Incremental Term Facility, the “effective yield” on the
respective Incremental Term Loans (which shall be deemed to take account of
interest rate benchmark floors, recurring fees and all upfront or similar fees
or original issue discount (amortized over the shorter of (A) the weighted
average life of such Incremental Term Loans and (B) four years) payable to all
lenders providing such Incremental Term Loans, but exclusive of any arrangement,
structuring or other fees payable in connection therewith that are not shared
with all lenders providing such Incremental Term Loans) may exceed the then
“effective yield” on the loans under the Ainge Term Loan B Facility (determined
on the same basis as provided in the preceding parenthetical) if the “effective
yield” on the loans under the Ainge Term Loan B Facility (determined on the same
basis as provided in the second preceding parenthetical) is increased to be not
less than 0.50% lower than the “effective yield” on such Incremental Term Loans
(all adjustments made pursuant to this clause (vii), the “MFN Adjustment”);
provided that if any Incremental Term Facility is incurred more than 12 months
after the Closing Date, the MFN Adjustment shall not apply,

(viii) in the case of an Incremental Term Facility, the final stated maturity
date for the Incremental Term Loans under such Incremental Term Facility may be
identical to or later (but not earlier) than the final stated maturity date of
the loans under the Ainge Term Loan B Facility,

(ix) in the case of an Incremental Term Facility, the weighted average life to
maturity of the Incremental Term Loans under such Incremental Term Facility
shall not be shorter than the weighted average life to maturity of the loans
under the Ainge Term Loan B Facility,

(x) the Agent shall have received legal opinions, board resolutions and other
closing certificates reasonably requested by the Agent and

(xi) the terms of any Incremental Term Facility (except as otherwise
specifically addressed in the foregoing clauses of this provision) shall
otherwise be reasonably satisfactory to the Agent.

B-5

#90677644v17

--------------------------------------------------------------------------------

 

 

Ainge may seek commitments in respect of Incremental Term Increases, Incremental
Term Facilities or Revolving Credit Facility Increases from

existing Lenders (each of which shall be entitled to agree or decline to
participate in its sole discretion) and, subject to the Agent’s consent (not to
be unreasonably withheld or delayed), additional banks, financial institutions
and other institutional lenders who will become Lenders in connection therewith.

 

Nothing contained herein or in the A&R Commitment Letter constitutes, or shall
be deemed to constitute, a commitment by any person to provide any Incremental
Term Increase, Incremental Term Facility or Revolving Credit Facility Increase.

Guarantees:

All obligations of Ainge and each other Ainge Co-Borrower under the Ainge
Facilities (in their respective capacities as such) and under any Hedging/Cash
Management Arrangements (to be defined) (other than Excluded Swap Obligations
(as defined below)) will be unconditionally guaranteed on a joint and several
basis and on a senior secured first lien basis (the “Ainge Guarantees”) by Ainge
and each direct or indirect wholly-owned domestic subsidiary of Ainge (other
than, with respect to the obligations of each Ainge Co-Borrower, such Ainge
Co-Borrower) (the “Ainge Guarantors”), in each case subject to customary
exceptions and limitations to be mutually agreed (including, without limitation,
exceptions for (i) immaterial subsidiaries (to be defined), (ii) unrestricted
subsidiaries, (iii) any subsidiary prohibited by applicable law, rule or
regulation or by any contractual obligation existing on the Closing Date from
providing the Ainge Guarantees or that would require governmental (including
regulatory) consent, approval, license or authorization to provide such
Guarantees (unless such consent, approval, license or authorization has been
received), (iv) (A) any domestic subsidiary that is a direct or indirect
subsidiary of any direct or indirect subsidiary of Ainge that is a controlled
foreign corporation (a “CFC”) within the meaning of Section 957 of the Internal
Revenue Code of 1986, as amended, (B) any subsidiary substantially all of the
assets of which are equity interests in one or more subsidiaries of Ainge that
are CFCs or other subsidiaries described in this clause (B) (a “FSHCO”) and (C)
any subsidiary whose provision of a Guarantee would otherwise result in a
material adverse tax consequence to Ainge or one of its subsidiaries, as
reasonably determined by Ainge (in consultation with the Agent) and (v) any
subsidiary where Ainge and the Agent reasonably agree that the cost, burden,
difficulty or consequence of providing such a guarantee is excessive in relation
to the value afforded thereby).  For the avoidance of doubt, no non-U.S. Ainge
Co-Borrower will be liable for (or provide any guarantee with respect to) any
obligation of a U.S. Ainge Co-Borrower.

B-6

#90677644v17

--------------------------------------------------------------------------------

 

 

From and after the effective time of the Merger, all obligations of Ainge and
each other Ainge Co-Borrower under the Ainge Facilities (in their respective
capacities as such) and under any Hedging/Cash Management Arrangements (other
than Excluded Swap Obligations (as defined below)) will be unconditionally
guaranteed on a joint and several basis and on a senior secured first lien basis
(the “Guarantees”) by each direct or indirect wholly-owned domestic subsidiary
of Ainge (whether owned on the Closing Date or formed or acquired thereafter),
including (i) the Ainge Guarantors and (ii) Spinco and each direct or indirect
wholly-owned domestic subsidiary of

Spinco (such subsidiaries of Spinco, together with Spinco, the “Spinco
Guarantors” and together with the Ainge Guarantors, the “Guarantors”), in each
case subject to customary exceptions and limitations to be mutually agreed
(including, without limitation, exceptions for (i) immaterial subsidiaries, (ii)
unrestricted subsidiaries, (iii) any subsidiary prohibited by applicable law,
rule or regulation or by any contractual obligation existing on the Closing Date
(or, if later, on the date such subsidiary is acquired (and in each case not
established in anticipation thereof)) from providing the Guarantees or that
would require governmental (including regulatory) consent, approval, license or
authorization to provide such Guarantees (unless such consent, approval, license
or authorization has been received), (iv) (A) any domestic subsidiary that is a
direct or indirect subsidiary of any CFC, (B) any FSCHO and (C) any subsidiary
whose provision of a Guarantee would otherwise result in a material adverse tax
consequence to Ainge or one of its subsidiaries, as reasonably determined by
Ainge (in consultation with the Agent) and (v) any subsidiary where Ainge and
the Agent reasonably agree that the cost, burden, difficulty or consequence of
providing such a guarantee is excessive in relation to the value afforded
thereby) (the Guarantees described in this paragraph, the “Closing Date
Guarantees”). Ainge and each direct or indirect wholly-owned domestic subsidiary
of Ainge required to provide a Guarantee pursuant to this paragraph are
collectively referred to as the “Guarantors”.

 

“Excluded Swap Obligations” means any obligation of any Guarantor to pay or
perform under any agreement, contract, or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act (a “Swap”),
if, and to the extent that, all or a portion of the guarantee by such Guarantor
of, or the grant by such Guarantor or Ainge of a security interest to secure,
such Swap (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation, or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof).

B-7

#90677644v17

--------------------------------------------------------------------------------

 

Security:

Prior to the effective time of the Merger, all obligations of Ainge and each
other Ainge Co-Borrower under the Ainge Facilities, the Ainge Guarantees given
by the Ainge Guarantors and any Hedging/Cash Management Arrangements (other than
Excluded Swap Obligations) will be secured on a first-priority basis by
substantially all the assets of Ainge and each Ainge Guarantor, whether owned on
the Closing Date or thereafter acquired (collectively, the “Ainge Collateral”),
including but not limited to: (a) a perfected first-priority pledge of all the
equity interests held by Ainge or any Ainge Guarantor (which pledge, in the case
of any foreign subsidiary or FSHCO, shall be limited to 100% of the non-voting
equity interests (if any) and 65% of the voting equity interests of such foreign
subsidiary or FSHCO) and (b) perfected first-priority security interests in, and
mortgages on, substantially all tangible and intangible assets of Ainge and each
Ainge Guarantor (including but not limited to accounts receivable, inventory,
equipment, general intangibles, investment property, intellectual property,
material real property (based on a fixed-dollar threshold to be agreed), cash,
deposit and securities accounts, commercial tort claims, letter of credit
rights, intercompany notes and proceeds of the foregoing), in each case

subject to customary exceptions to be mutually agreed (including, without
limitation, (i) if Ainge and the Agent reasonably agree that the cost, burden,
difficulty or consequence of obtaining or perfecting a security interest is
excessive in relation to the value of the security afforded thereby, (ii) no
deposit account control agreements or security account control agreements will
be required and (iii) no foreign-law governed equity pledges will be required)
(the granting of security described in this paragraph, the “Closing Date
Security Grant”).

 

From and after the effective time of the Merger, all obligations of Ainge and
each other Ainge Co-Borrower under the Ainge Facilities, the Guarantees given by
the Guarantors and any Hedging/Cash Management Arrangements (other than Excluded
Swap Obligations) will be secured on a first-priority basis by substantially all
the assets of Ainge and each Guarantor, whether owned on the Closing Date or
thereafter acquired (collectively, the “Collateral”), including but not limited
to: (a) a perfected first-priority pledge of all the equity interests held by
Ainge or any Guarantor (which pledge, in the case of any foreign subsidiary or
FSHCO, shall be limited to 100% of the non-voting equity interests (if any) and
65% of the voting equity interests of such foreign subsidiary or FSHCO) and (b)
perfected first-priority security interests in, and mortgages on, substantially
all tangible and intangible assets of Ainge and each Guarantor (including but
not limited to accounts receivable, inventory, equipment, general intangibles,
investment property, intellectual property, material real property, cash,
deposit and securities accounts, commercial tort claims, letter of credit
rights, intercompany notes and proceeds of the foregoing), in each case subject
to customary exceptions to be mutually agreed (including, without limitation,
(i) if Ainge and the Agent reasonably agree that the cost, burden, difficulty or
consequence of obtaining or perfecting a security interest is excessive in
relation to the value of the security afforded thereby, (ii) no deposit account
control agreements or security account control agreements will be required and
(iii) no foreign-law governed equity pledges will be required).

 

All the above-described pledges, security interests and mortgages shall be
created on terms, and pursuant to documentation, reasonably satisfactory to the
Agent and, in the case of real property, by customary items such as satisfactory
title insurance and surveys), and none of the Collateral shall be subject to any
other liens, subject to customary and limited exceptions to be mutually agreed.

 

 

B-8

#90677644v17

--------------------------------------------------------------------------------

 

Mandatory Prepayments:

Loans under the Ainge Term Loan B Facility shall be prepaid with, in each case
subject to the application of prepayments provisions described in the following
paragraph, (a) beginning with the first full fiscal year following the Closing
Date, 50% of Ainge’s consolidated Excess Cash Flow (to be defined in a manner to
be mutually agreed), with reductions to 25% and 0% based upon achievement and
maintenance of a senior secured net leverage ratio 0.50x and 1.00x less than the
Ainge’s senior secured net leverage ratio as of the Closing Date (pro forma for
the Transactions), respectively, subject to customary exceptions to be agreed,
(b) 100% of the net cash proceeds of

all asset sales and other dispositions of property by Ainge and its restricted
subsidiaries (including proceeds from the sale of equity securities of any
restricted subsidiary and insurance and condemnation proceeds) (subject to
exceptions to be agreed upon, and, subject to the right to reinvest proceeds
within 12 months, or 18 months with a binding commitment to reinvest within 12
months, after receipt of such proceeds) and (c) 100% of the net cash proceeds of
issuances, offerings or placements of debt of Ainge, Spinco and their respective
restricted subsidiaries, excluding debt permitted to be incurred under the
Operative Documents.

 

The above-described mandatory prepayments shall be allocated pro rata among the
outstanding loans under the Ainge Term Loan B Facility and once so allocated
shall be applied to reduce the remaining scheduled installments of principal
under the Ainge Term Loan B Facility.

Voluntary Prepayments/ Reductions in Commitments:

Voluntary prepayments of borrowings under the Ainge Term Loan B Facility and
voluntary reductions of the unutilized portion of the Revolving Credit Facility
commitments may be made at any time, on three business days’ notice in the case
of a prepayment of LIBOR Loans denominated in U.S. dollars, four business days’
notice in the case of a prepayment of LIBOR Loans denominated in a foreign
currency or EURIBOR Loans, or one business day’s notice in the case of a
prepayment of Base Rate Loans, without premium or penalty (except as otherwise
provided below) in minimum principal amounts to be agreed; provided that
voluntary prepayments of LIBOR Loans and EURIBOR Loans made on a date other than
the last day of an interest period applicable thereto shall be subject to
customary breakage costs. Each voluntary prepayment of loans under the Ainge
Term Loan B Facility shall be applied to the remaining scheduled installments of
principal under the Ainge Term Loan B Facility as directed by Ainge.

 

Ainge shall pay a “prepayment premium” in connection with any Repricing Event
(as defined below) with respect to all or any portion of the Ainge Term Loan B
Facility that occurs on or before the date that is six months after the Closing
Date, in an amount equal to 1.00% of the principal amount of the Ainge Term Loan
B Facility subject to such Repricing Event.

B-9

#90677644v17

--------------------------------------------------------------------------------

 

 

The term “Repricing Event” shall mean (i) any voluntary prepayment or repayment
(other than scheduled repayments) of the Ainge Term Loan B Facility (or
mandatory prepayments thereof resulting from the incurrence of refinancing
indebtedness or indebtedness not permitted under the Operative Documents) with
the proceeds of any debt and (ii) any amendment to the Operative Documents which
reduces the yield applicable to the Ainge Term Loan B Facility and, in either
case where the primary purpose (as determined in good faith by the applicable
Ainge Co-Borrower) of such prepayment or amendment is to reduce the all-in-yield
of the Ainge Term Loan B Facility (it being understood that any prepayment
premium with respect to a Repricing Event shall apply to any required assignment
by a non-consenting Lender in connection with any such amendment pursuant to
so-called yank-a-bank procedures), other than, in the case of each of clauses
(i) and (ii), in connection with a change of control or a transformative
acquisition (each

such term to be defined in a manner to be agreed).

Interest Rates:

At Ainge’s option, loans under the Ainge Facilities may be maintained from time
to time as (x) “Base Rate Loans” (in the case of loans denominated in U.S.
dollars only), which shall bear interest at the Base Rate (or, if greater at any
time, the Base Rate Floor, if applicable) in effect from time to time plus the
Applicable Margin, (y) with respect to loans denominated in a currency other
than Euros,  “LIBOR Loans”, which shall bear interest at the London interbank
offered rate (“LIBOR”) for the applicable currency (adjusted for statutory
reserve requirements) as determined by the Agent for the respective interest
period (or, if greater at any time, the LIBOR Floor, if applicable) plus the
Applicable Margin or (z) with respect to loans denominated in Euros, “EURIBOR
Loans”, which shall bear interest at the rate applicable to Euro deposits in the
Euro interbank market (adjusted for statutory reserve requirements) as
determined by the Agent for the respective interest period (or, if greater at
any time, the EURIBOR Floor, if applicable) plus the Applicable Margin.

 

“Applicable Margin” shall mean (a) with respect to the Ainge Term Loan B
Facility (x) maintained as Base Rate Loans, a percentage per annum equal to
1.75%, and (y) maintained as LIBOR Loans, a percentage per annum equal to 2.75%
and (b) with respect to the Revolving Credit Facility (x) maintained as Base
Rate Loans, a percentage per annum equal to 1.75%, (y) maintained as LIBOR Loans
or EURIBOR Loans, a percentage per annum equal to 2.75%, in each case subject to
the following sentence.

 

After the delivery of financial statements under the Operative Documents for the
first full fiscal quarter following the Closing Date, and so long as no default
or event of default has occurred and is continuing, (x) the Applicable Margin
for loans under the Ainge Term Loan B Facility shall be subject to one 0.25%
step-down based upon achievement and maintenance of a senior secured net
leverage ratio to be mutually agreed and (y) the Applicable Margin under the
Revolving Credit Facility shall be subject to two 0.25% step-downs based upon
achievement and maintenance of senior secured net leverage ratios to be mutually
agreed.

 

“Base Rate” shall mean the highest of (x) the rate that the Agent announces from
time to time as its prime lending rate, as in effect from time to time, (y) 1/2
of 1% in excess of the federal funds effective rate, and (z) the London
interbank offered rate for U.S. dollars for an interest period of one month
(adjusted for statutory reserve requirements) plus 1.00%.

 

“Base Rate Floor” shall mean 1.00% per annum.

 

“LIBOR Floor” shall mean 0.00% per annum.

 

“EURIBOR Floor” shall mean 0.00% per annum.

B-10

#90677644v17

--------------------------------------------------------------------------------

 

 

Interest periods of 1, 2, 3 and 6 months or, to the extent agreed to by all
applicable Lenders, 12 months, shall be available in the case of LIBOR

Loans and EURIBOR Loans.

 

Interest in respect of Base Rate Loans shall be payable quarterly in arrears on
the last business day of each calendar quarter. Interest in respect of LIBOR
Loans and EURIBOR Loans shall be payable in arrears at the end of the applicable
interest period and every three months in the case of interest periods in excess
of three months. Interest will also be payable at the time of repayment of any
loans and at maturity. All interest on Base Rate Loans, LIBOR Loans and EURIBOR
Loans and, if applicable, any fees shall be based on a 360-day year and actual
days elapsed (or, in the case of Base Rate Loans determined by reference to the
prime lending rate, a 365/366-day year and actual days elapsed).

The Operative Documents will include a LIBOR replacement provision in the event
LIBOR is discontinued.

Commitment Fees:

A commitment fee of 0.375% per annum (subject to the following sentence) will be
payable on the undrawn portion of the commitments in respect of the Revolving
Credit Facility, payable quarterly in arrears after the Closing Date and upon
the termination of the commitments thereunder, calculated from the Closing Date
based on the actual number of days elapsed over a 360-day year. After the
delivery of financial statements under the Operative Documents for the first
full fiscal quarter following the Closing Date, and so long as no default or
event of default has occurred and is continuing, the commitment fee shall be
subject to a step-down to 0.25% per annum based upon achievement and maintenance
of a senior secured net leverage ratio to be mutually agreed. Such commitment
fees shall be distributed to the Lenders participating in the Revolving Credit
Facility pro rata in accordance with the amount of each such Lender’s Revolving
Credit Facility commitment.

Letter of Credit Fees:

A per annum fee equal to the Applicable Margin for LIBOR Loans under the
Revolving Credit Facility will accrue on the aggregate face amount of
outstanding letters of credit under the Revolving Credit Facility, payable in
arrears at the end of each quarter and upon the termination of the Revolving
Credit Facility, in each case for the actual number of days elapsed over a
360-day year. Such fees shall be distributed to the Lenders participating in the
Revolving Credit Facility pro rata in accordance with the amount of each such
Lender’s Revolving Credit Facility commitment. In addition, Ainge shall pay to
the Issuing Bank, for its own account, (a) a fronting fee equal to a percentage
per annum to be agreed of the aggregate face amount of outstanding letters of
credit, payable in arrears at the end of each quarter and upon the termination
of the Revolving Credit Facility, calculated based upon the actual number of
days elapsed over a 360-day year, and (b) customary issuance and administration
fees.

B-11

#90677644v17

--------------------------------------------------------------------------------

 

Default Interest:

Overdue principal, interest and other amounts shall bear interest, after as well
as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any loan, 2.00% plus the rate otherwise applicable to such loan or
(ii) in the case of any other amount, 2.00% plus the rate applicable to Base
Rate Loans under the Ainge Term Loan B Facility. Such

interest shall be payable on demand.

Conditions Precedent to Initial Borrowings:

The funding of the loans on the Closing Date under the Ainge Facilities shall be
subject to only those conditions precedent that are Exclusive Funding
Conditions.

Conditions Precedent to Borrowings after the Closing Date:

Each borrowing under the Ainge Facilities (other than the funding of the loans
on the Closing Date under the Ainge Term Loan B Facility) will be subject to
satisfaction of the following conditions precedent: (i) all of the
representations and warranties in the Operative Documents shall be true and
correct in all material respects (or in all respects, if qualified by
materiality) as of the date of such borrowing, (ii) no default or event of
default shall have occurred and be continuing or would result from such
borrowing and (iii) delivery of a customary borrowing notice.

Documentation:

The Operative Documents with respect to the Ainge Facilities will include a
single credit agreement providing for all of the Ainge Facilities and shall be
negotiated in good faith and shall be consistent with the A&R Commitment Letter
and the A&R Fee Letter and, except as otherwise provided herein, or in the A&R
Fee Letter, consistent with that certain Credit Agreement dated as of August 16,
2016, among Leidos Holdings, Inc., Leidos, Inc., as the borrower, the lenders
party thereto and Citibank, N.A., as administrative agent, and the related
documentation thereto, with additions, deletions, modifications and other
changes as Ainge and the Arrangers reasonably determine to be necessary or
advisable, including, among other things, (i) to take into account prevailing
market conditions and the relative operating scale, total assets, EBITDA,
ratings, leverage profile and industry of Ainge, (ii) to give effect to the
Transactions and other transactions contemplated hereby, (iii) to provide for
and give effect to the Guarantees and the security over the Collateral, (iv) to
reflect changes in law or accounting standards or cure mistakes or defects and
(v) to reflect reasonable administrative, agency and operational requirements of
the Agent, and in any event, will contain only those conditions to borrowing,
prepayments, representations and warranties, covenants and events of default
expressly set forth in this Exhibit B.

Notwithstanding the foregoing, all obligations of Ainge and its restricted
subsidiaries that are or would have been treated as operating leases for
purposes of GAAP prior to the issuance by the Financial Accounting Standards
Board on February 25, 2016 of an Accounting Standards Update (the “ASU”) shall
continue to be accounted for as operating leases for purposes of all financial
definitions and calculations for purpose of the Operative Documents (whether or
not such operating lease obligations were in effect on such date)
notwithstanding the fact that such obligations are required in accordance with
the ASU (on a prospective or retroactive basis or otherwise) to be treated as
capitalized lease obligations in the financial statements to be delivered
pursuant to the Operative Documents.

B-12

#90677644v17

--------------------------------------------------------------------------------

 

Representations and Warranties:

Limited to the following (applicable to Ainge, Spinco and their respective
direct and indirect restricted subsidiaries): organization and powers;
authorization and enforceability; governmental approvals and no conflicts
(including no creation of liens); accuracy of financial statements; no material
adverse change; ownership of properties and possession under leases;

absence of any actual or threatened actions, suits or proceedings and compliance
with environmental laws and labor matters; compliance with law, agreements or
instruments; compliance with anti-terrorism and money laundering laws and
regulations and laws applicable to sanctioned persons, Office of Foreign Assets
Protection Act (“OFAC”), the Foreign Corrupt Practices Act (“FCPA”) and other
applicable anti-corruption laws and regulations; inapplicability of the
Investment Company Act of 1940; Federal Reserve regulations; payment of taxes;
compliance with ERISA; accuracy of confidential information memorandum and other
information; subsidiaries; use of proceeds; solvency and validity and perfection
and priority of security interests in the Collateral, in each case subject to
customary qualifications and exceptions to be mutually agreed upon.

Affirmative Covenants:

Limited to the following (applicable to Ainge, Spinco and their respective
direct and indirect restricted subsidiaries): delivery of audited annual
consolidated financial statements for Ainge, unaudited quarterly consolidated
financial statements for Ainge and other financial information and other
information including customary MD&A; if requested by the Agent, hosting
quarterly lender conference calls (which may be satisfied by hosting a quarterly
earnings call for equity investors that is accessible to lenders); delivery of
notices of default, litigation, material adverse change, ratings changes, ERISA
events and other material matters; delivery of periodic certifications and
updates regarding Guarantees and Collateral; maintenance of corporate existence
and rights; payment and performance of obligations; maintenance of properties in
good working order; maintenance of customary insurance; maintenance and
inspection of books and properties; compliance with laws (including OFAC and
FCPA); maintain policies and procedures for compliance with OFAC, FCPA, and
other anti-terrorism and money laundering laws and laws applicable to sanctioned
persons; and use of commercially reasonable efforts to procure a rating of each
of the Ainge Facilities by Moody’s and S&P (but no specific rating) and to
maintain a corporate family rating or corporate rating, as applicable, of Ainge
from each of Moody’s and S&P (but no specific rating); use of proceeds and
letters of credit additional subsidiaries and further assurances, in each case
subject to customary qualifications and exceptions to be mutually agreed upon.

B-13

#90677644v17

--------------------------------------------------------------------------------

 

Negative Covenants:

Limited to the following (applicable to Ainge, Spinco and their respective
direct and indirect restricted subsidiaries): limitations on debt and preferred
stock; limitations on liens; limitations on mergers, consolidations,
liquidations, dissolutions and asset sales; limitations on investments, loans,
advances, guarantees and acquisitions; limitations on speculative swaps and
hedging arrangements; limitations on dividends or other distributions on capital
stock, redemptions and repurchases of capital stock and prepayments, redemptions
and repurchases of junior lien secured and subordinated debt; limitations on
transactions with affiliates; limitations on restrictions on liens and other
restrictive agreements; limitations on amendments of junior debt agreements and
organizational documents and limitation on changes in the fiscal year, in each
case subject to customary qualifications and exceptions to be mutually agreed
upon.

Without limiting the generality of the foregoing, the negative covenants will

include, without limitation, the following baskets: (i) Ainge will be permitted
to declare and pay ordinary quarterly cash dividends to its stockholders in an
aggregate amount for each quarter equal to the greater of (x) 5% of Adjusted
EBITDA for the four fiscal quarters most recently ended for which financial
statements are available and (y) $12.5 million, (ii) a customary “available
amount” basket for restricted payments, investments and prepayments or
repurchases of junior lien secured and subordinated debt (that will build on a
rolling quarterly basis by, among other customary items, 50% of consolidated net
income) the use of which will be subject to absence of a continuing default and
compliance with a total net leverage ratio to be agreed, (iii) unlimited
unsecured “ratio” debt subject to the absence of a continuing event of default
and pro forma compliance with a total net leverage ratio set at the opening
total net leverage ratio as of the Closing Date and other customary parameters
to be agreed (including a cap for non-loan parties to be agreed), (iv) unlimited
baskets for restricted payments, investments and prepayments or repurchases of
junior lien secured and subordinated debt, in each case subject to the absence
of a continuing event of default and pro forma compliance with a leverage ratio
set at a customary level inside the corresponding opening leverage ratio as of
the Closing Date, (v) unlimited asset sales subject to a customary fair market
value, 75% cash proceeds requirement and application of proceeds in accordance
with clause (b) under the heading “Mandatory Prepayments” above, (vi) debt and
lien baskets for incremental equivalent debt, subject to customary parameters to
be agreed (including a cap for non-loan parties to be agreed), (vii) debt under
the Senior Unsecured Bridge Facility and the Senior Unsecured Notes (and
permitted refinancings thereof), (viii) unlimited investments between or among
Ainge and its restricted subsidiaries, (ix) Permitted Acquisitions (to be
defined in a customary manner) and (x) usual and customary fixed dollar
“general” baskets (with growers in certain cases) (including a general
restricted payments basket of no less than $100,000,000 (with no grower)).

Financial Maintenance Covenants:

Ainge Term Loan B Facility: None.

Revolving Credit Facility: Limited to a maximum consolidated senior secured net
leverage ratio covenant, to be set at a ratio level to be mutually agreed
upon  based on a cushion of at least 35% to the model delivered to the Arrangers
on March 6, 2018 (the “Borrower Model”), stepping down to 3.75x, or lower, by
the third anniversary of the Closing Date and a minimum consolidated cash
interest coverage ratio based on a cushion of at least 35% to the Borrower Model
(the “Financial Maintenance Covenants”) and, in each case, with applicable
financial definitions usual for facilities and transactions of this type and
consistent with the other requirements herein. The Financial Maintenance
Covenants will be tested as of the last day of the applicable fiscal quarter for
so long as the Revolving Credit Facility remains in effect.

B-14

#90677644v17

--------------------------------------------------------------------------------

 

Unrestricted Subsidiaries:

The Operative Documents will contain provisions pursuant to which Ainge will be
permitted to designate any existing or subsequently acquired or organized
subsidiary as an “unrestricted subsidiary” and subsequently re-designate any
such unrestricted subsidiary as a restricted subsidiary (but not further
re-designate such restricted subsidiary as an unrestricted subsidiary),

in each case, on customary terms to be agreed.

Events of Default:

Limited to the following (applicable to Ainge, Spinco and their respective
direct and indirect restricted subsidiaries): nonpayment of principal, interest,
fees or other amounts; inaccuracy of representations and warranties; violation
of covenants (provided that with respect to the Financial Maintenance Covenants,
a breach shall only result in an event of default with respect to the Ainge Term
Loan B Facility if the Lenders under the Revolving Credit Facility have, as a
result of such breach, terminated all commitments under the Revolving Credit
Facility and declared all obligations under the Revolving Credit Facility to be
immediately due and payable and such declaration or termination has not been
rescinded); cross default (including cross default to the Senior Unsecured
Bridge Facility and the Senior Unsecured Notes) and cross acceleration;
voluntary and involuntary bankruptcy or insolvency proceedings; inability to pay
debts as they become due; material judgments; ERISA events; actual or asserted
invalidity of security documents or Guarantees and Change in Control (to be
defined), in each case with customary grace periods, qualifications and
exceptions to be mutually agreed upon. In addition, it shall be an immediate
event of default if (i) the Acquisition is not consummated on the Closing Date
immediately following the initial funding of the Ainge Facilities, (ii) the
Closing Date Guarantees are not provided immediately upon the effective time of
the Merger or (iii) subject to the Limited Conditionality Provisions, the
Closing Date Security Grant is not provided immediately upon the effective time
of the Merger.

B-15

#90677644v17

--------------------------------------------------------------------------------

 

Voting:

Amendments and waivers of the Operative Documents will require the approval of
Lenders holding more than 50% of the aggregate amount of the extensions of
credit and unused commitments under the Ainge Facilities, except that (a) the
consent of each Lender adversely affected thereby shall be required with respect
to, among other things, (i) increases or non-pro rata reductions in commitments,
(ii) reductions or forgiveness of principal, interest or fees, (iii) extensions
of scheduled amortization, final maturity or reimbursement dates or postponement
of any payment dates and (iv) changes that impose any additional restriction on
such Lender’s ability to assign any of its rights or obligations, (b) the
consent of Lenders holding more than 50% of the aggregate amount of the
extensions of credit and unused commitments under any class of the Ainge
Facilities shall be required with respect to any amendment or waiver that by its
terms adversely affects the rights of such class in respect of payments or
Collateral in a manner different than such amendment or waiver affects any other
class and (c) the consent of 100% of the Lenders shall be required with respect
to (i) modifications to any of the voting percentages, (ii) releases of all or
substantially all the Collateral or material Guarantees (other than in
connection with any sale of Collateral or the relevant Guarantor permitted by
the Operative Documents) and (iii) changes to certain of the pro rata sharing
provisions. The consent of the Agent or Issuing Bank shall be required with
respect to amendments and waivers affecting its rights or duties.
Notwithstanding the foregoing, amendments and waivers that affect directly only
the Lenders under a particular facility or tranche, will require only the
consent of Lenders holding more than 50% (or, with respect to any matter calling
for a different approval standard under the preceding provisions of this
paragraph, such different approval standard) of the aggregate commitments or
loans under such facility or tranche, as applicable and no consents or approvals
from lenders under any other facility or tranche shall be required.  For the

avoidance of doubt, amendments and waivers of the Financial Maintenance
Covenants (and related defaults) and the conditions to borrowing under the
Revolving Credit Facility shall only require the approval of Lenders holding
more than 50% of the aggregate amount of the commitments under the Revolving
Credit Facility.

Cost and Yield Protection:

Usual for facilities and transactions of this type, including customary tax
gross-up provisions.

Assignments and Participation:

The Lenders will be permitted to assign all or a portion of their loans and
commitments with the consent of (a) Ainge (unless an event of default has
occurred and is continuing or such assignment is to a Lender, an affiliate of a
Lender or an Approved Fund (to be defined)); provided that consent of Ainge (if
required) shall be deemed to have been given if Ainge has not responded within
ten business days of a request for such consent, (b) the Agent (unless such
assignment is an assignment of a loan under the Ainge Term Loan B Facility to a
Lender, an affiliate of a Lender or an Approved Fund) and (c) each Issuing Bank
(unless such assignment is an assignment of a loan under the Ainge Term Loan B
Facility), in each case which consent shall not be unreasonably withheld.

 

The Lenders will be permitted to sell participations in loans and commitments
without restriction. Participants shall have the same benefits as the Lenders
with respect to yield protection and increased cost provisions. Voting rights of
participants shall be limited to matters that require the consent of all Lenders
or all affected Lenders.

 

Pledges of loans in accordance with applicable law shall be permitted without
restriction. Promissory notes shall be issued under the Ainge Facilities only
upon request.

Expenses and Indemnification:

Usual for facilities and transactions of this type giving due regard to the
Existing Ainge Credit Agreement.

Governing Law and Forum:

New York.

Counsel to Agent and Arrangers:

Davis Polk & Wardwell LLP.

 

 

B-16

#90677644v17

--------------------------------------------------------------------------------

 

Exhibit C
to
A&R Commitment Letter
Summary of Additional Conditions Precedent

All capitalized terms used herein but not defined herein shall have the meanings
provided in the letter agreement to which this Exhibit C is attached or in the
other Exhibits to such letter agreement, as applicable. The initial borrowings
under the Ainge Facilities shall be subject to the following additional
conditions precedent:

 

1.

The Internal Restructuring (as defined in the Separation Agreement), the
Separation (as defined in the Separation Agreement) and the Newco Contribution
(as defined in the Separation Agreement) shall have been consummated in all
material respects prior to or substantially contemporaneously with the issuance
of the Senior Unsecured Notes (or, if applicable, the initial funding under the
Senior Unsecured Bridge Facility) in all material respects in accordance with
the Separation Agreement and the Acquisition Agreement, and the Distribution,
the Acquisition (and the Merger) and the Direct Sales shall be consummated prior
to or substantially contemporaneously with, the initial funding under the Ainge
Facilities in all material respects in accordance with the Separation Agreement
and the Acquisition Agreement (in each case without any waiver, amendment,
modification or supplement thereof by any person or any consent or election
thereunder by any person (any one of the foregoing, a “Modification”) that, in
any such case, is material and adverse to the Lenders or the Arrangers (in
either case, in their capacities as such) without the prior written consent of
the Arrangers (not to be unreasonably withheld, conditioned or delayed) (it
being understood and agreed that (I) any Modification that results in (w) a
change to the definition of the term “Newco Material Adverse Effect” or a change
to, or waiver of, clause (b) of the first sentence of Section 2.5 of the
Acquisition Agreement (as in effect on the date hereof), in each case shall be
deemed to be materially adverse to the Lenders and the Arrangers, (x) any net
increase in the aggregate amount of the Spinco Special Cash Payment (as set
forth as of the date hereof on Exhibit A to the A&R Commitment Letter ) and the
Direct Sales Purchase Price (as set forth and defined in the Acquisition
Agreement as of the date hereof) (i) of greater than 10%, in the aggregate or
(ii) funded with the proceeds of any additional indebtedness or a reduction in
the pro forma cash to remain on the balance sheet after giving effect to the
Transactions of Ainge, Spinco or any of their respective subsidiaries or
affiliates other than a drawing under the Revolving Credit Facility as set forth
under clause (B) under the heading “Availability” in Exhibit B to the A&R
Commitment Letter, in each case, shall be deemed to be materially adverse to the
Lenders and the Arrangers, (y) a reduction in the Direct Sales Purchase Price
(as defined in the Acquisition Agreement) shall be deemed materially adverse to
the Lenders and the Arrangers unless such reduction is accompanied by a
dollar-for-dollar reduction in the Ainge Term Loan B Facility and (z) any
reduction in the Spinco Special Cash Payment (other than as a result of the Debt
Exchange) shall be deemed materially adverse to the Lenders and the Arrangers
unless such reduction is accompanied by a dollar-for-dollar reduction in the
Senior Unsecured Bridge Facility) and (II) a deemed waiver of Sections 6.6(a)
and 7.6(a) of the Acquisition Agreement pursuant to Section 5.16(d) of the
Acquisition Agreement shall be deemed to not be material and adverse to the
Lenders and the Arrangers). Any Adjustment Payment (as defined in the
Acquisition Agreement) or Adjustment Excess (as defined in the Acquisition
Agreement) received by Ainge shall be deemed to not be material and adverse to
the Lenders and the Arrangers so long as it is accompanied or preceded by a
dollar-for-dollar reduction in the Ainge Term Loan B Facility. Any Ainge Share
Amount Reduction (as defined in the Acquisition Agreement) shall be deemed to
not be material and adverse to the Lenders and the Arrangers. The Acquisition
Agreement and the Separation Agreement shall be in form and substance reasonably
satisfactory to the Arrangers; provided that (x) the Acquisition Agreement

C-1

#90677644v17

--------------------------------------------------------------------------------

 

 

as in effect on the date of the Original Commitment Letter is satisfactory to
the Arrangers and (y) the Separation Agreement as in effect on the date of the
Original Commitment Letter is satisfactory to the Arrangers.

 

2.

The Acquisition Agreement Representations shall be true and correct to the
extent required by the Limited Conditionality Provisions, and the Specified
Representations shall be true and correct in all material respects (or in all
respects, if separately qualified by materiality).

 

3.

Subject to the Limited Conditionality Provisions, the Arrangers shall have
received customary legal opinions, customary perfection certificates, customary
corporate documents and officers’ certifications; customary notices of
borrowing; organizational documents; customary evidence of authorization to
enter into the Operative Documents; and good standing certificates in
jurisdictions of formation/organization (to the extent such a certificate exists
in the applicable jurisdiction), in each case of Ainge and the Guarantors. The
Agent shall have received a solvency certificate from the chief financial
officer (or other comparable financial officer) of Ainge substantially in the
form of Annex C-1 hereto.

 

4.

After giving effect to the consummation of the Transactions, Ainge and its
subsidiaries (including, without limitation, Spinco and its subsidiaries) shall
have no outstanding preferred equity or material debt for borrowed money other
than (a) debt under the Ainge Facilities, (b) the Senior Unsecured Notes (to the
extent issued on the Closing Date) and the Senior Unsecured Bridge Loans (to the
extent drawn on the Closing Date), (c) intercompany debt and intercompany
preferred equity, (d) those certain mortgages of Ainge and its subsidiaries
outstanding as of the date hereof, (e) ordinary course working capital
facilities, (f) overdraft, letter of credit and other banking facilities of
Spinco and its subsidiaries existing on the date hereof entered into in the
ordinary course of business, (g) ordinary course hedging arrangements, (h) up to
$2,500,000 (in the aggregate) of indebtedness incurred or guaranteed by the A&S
Companies (as defined in the Acquisition Agreement), (i) any guarantees
permitted to remain outstanding at such time pursuant to Section 6.3 of the
Separation Agreement and (j) other limited debt for borrowed money permitted by
the Arrangers.

 

5.

Without limiting the foregoing, substantially contemporaneously with the initial
funding under the Ainge Facilities, all indebtedness under the Existing Ainge
Credit Agreement shall have been repaid and all commitments under the Existing
Ainge Credit Agreement shall have been terminated.

 

6.

(i) Liens on the Ainge Collateral shall have been granted to the Agent and (ii)
such liens shall constitute perfected, first priority security interests, in
each case subject to the Limited Conditionality Provisions and, as to lien
priority under clause (ii), subject to customary exceptions included in the
Specified Representations relating to lien priority.

 

7.

All fees required to be paid on the Closing Date pursuant to the A&R Commitment
Letter and the A&R Fee Letter and out-of-pocket expenses required to be paid on
the Closing Date pursuant to the A&R Commitment Letter (to the extent invoiced
at least three business days prior to the Closing Date) shall, upon the initial
borrowing under the Ainge Facilities, have been paid.

 

8.

Each of the Arrangers shall have received, at least three business days prior to
the Closing Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the PATRIOT Act, that such
Arranger has requested at least 10 business days prior to the Closing Date.

C-2

#90677644v17

--------------------------------------------------------------------------------

 

 

9.

The Arrangers shall have received (a) (i) audited consolidated balance sheets
and related statements of income, comprehensive income, stockholder’s equity and
cash flows of Ainge and its consolidated subsidiaries for the fiscal years ended
December 31, 2015, December 31, 2016 and December 31, 2017 (and the Arrangers
hereby acknowledge receipt of such audited financial statements as of and for
the fiscal years ended December 31, 2015, 2016 and 2017) and (ii) unaudited
consolidated balance sheets and related statements of income, comprehensive
income and cash flows of Ainge and its consolidated subsidiaries for each fiscal
quarter (other than any fourth fiscal quarter) ended after December 31, 2017 and
at least 45 days prior to the Closing Date, (b) (i) the combined and
consolidated balance sheets of (I) the A&S Business (as defined in the
Acquisition Agreement) and (II) Spinco (before giving effect to the Internal
Restructuring) as of December 31, 2016 and December 31, 2017 (except that for
Spinco, only an opening balance sheet shall be required), and the combined and
consolidated statements of earnings, cash flows and parent equity of (X) the A&S
Business and (Y) Spinco (before giving effect to the Internal Restructuring) for
the years ended December 31, 2015, December 31, 2016 and December 31, 2017,
together with an audit report, on the financial statements from the independent
accountants for the A&S Business and Spinco and (ii) the unaudited combined and
consolidated financial statements of (x) the A&S Business and (y) Spinco (before
giving effect to the Internal Restructuring) for each fiscal quarter ended after
December 31, 2017 (other than any fourth fiscal quarter) and at least 40 days
prior to the Closing Date, and (c) a pro forma consolidated balance sheet and
related pro forma consolidated statement of income of Ainge as of, and for the
twelve-month period ending on, the last day of the most recently completed
four-fiscal quarter period for which financial statements of Ainge pursuant to
clause (a) above has been delivered, in each case prepared after giving effect
to the Transactions as if the Transactions had occurred as of such date (in the
case of such balance sheet) or at the beginning of such period (in the case of
such income statement), without any requirement to reflect therein adjustments
for purchase accounting.

 

10.

The Arrangers shall have received the financial statements required to be
delivered pursuant to paragraph 9 above as of the Closing Date and all other
financial, marketing and other information reasonably requested by the Arrangers
and customarily provided by borrowers in the preparation of a confidential
information memorandum suitable for the syndication of the Ainge Facilities (the
“Required Information”). The Arrangers shall have been afforded a period (the
“Marketing Period”) of 15 consecutive business days after receipt of the
Required Information to syndicate the Ainge Facilities; provided that (i) if
such 15 consecutive business day period has not ended on or prior to August 17,
2018, such period shall be deemed not to have commenced earlier than September
4, 2018; (ii) the days from November 22, 2018 through November 25, 2018 shall
not be included when counting the 15 consecutive business days (and the
Marketing Period need not be consecutive to the extent it would otherwise
include any of those days); and (iii)  if such 15 consecutive business day
period has not ended on or before December 21, 2018, such period shall be deemed
not to have commenced earlier than January 2, 2019. If Ainge shall in good faith
reasonably believe that it has delivered the Required Information, it may
deliver to the Arrangers written notice to that effect, in which case Ainge
shall be deemed to have delivered such Required Information on the date such
notice is received by the Arrangers and (subject to the proviso to the preceding
sentence) the Marketing Period shall be deemed to have commenced on the date
such notice is received, unless the Arrangers in good faith reasonably believe
that Ainge has not completed delivery of such Required Information and, within
three business days after their receipt of such notice from Ainge, the Arrangers
deliver a written notice to Ainge to that effect (stating with specificity what
Required Information it has not delivered).

 

11.

The issuance of the Senior Unsecured Notes (or, if applicable, the funding of
the Senior Unsecured Bridge Facility) shall have been consummated prior to, or
shall be consummated substantially contemporaneously with, the initial funding
of the Ainge Facilities.

C-3

#90677644v17

--------------------------------------------------------------------------------

 

Annex C-1
to
Exhibit C
to
A&R Commitment Letter

[FORM OF SOLVENCY CERTIFICATE]2

Altra Industrial Motion Corp.

[DATE]

The undersigned, [●], [●] of Altra Industrial Motion Corp., a Delaware
corporation (“Ainge”), is familiar with the properties, businesses, prospects,
assets and liabilities of Borrower and its Subsidiaries (as defined in the
Credit Agreement (as defined below)) and is duly authorized to execute this
certificate (this “Solvency Certificate”) on behalf of Ainge.

This Solvency Certificate is delivered pursuant to [●] of the [Credit Agreement,
dated as of [●] (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among
_____________]3. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

As used herein, “Company” means Ainge and its Subsidiaries on a consolidated
basis.

The undersigned certifies, in [his][her] capacity as [●] of Ainge and not in
[his][her] individual capacity, that:

 

1.

[she][he] has (i) reviewed the Credit Agreement and the other Loan Documents
referred to therein and such other documents deemed relevant, (ii) reviewed the
financial statements (including the pro forma financial statements) referred to
in Section [●] of the Credit Agreement and (iii) made such other investigation
and inquiries as to the financial condition of Ainge and its Subsidiaries as the
undersigned deems necessary and prudent for the purposes of providing this
Solvency Certificate. The undersigned confirms and acknowledges that the
Administrative Agent and the Lenders are relying on the truth and accuracy of
this Solvency Certificate in connection with the making of the commitments and
loans under the Credit Agreement; and

 

2.

the financial information, projections and assumptions which underlie and form
the basis for the representations made in this Solvency Certificate were made in
good faith and were fair and reasonable in light of the circumstances existing
at the time made and continue to be fair and reasonable as of the date hereof.

 

2 

NTD: Two solvency certificates will be required: Ainge and its subsidiaries
before Acquisition; and Ainge and its subsidiaries after the “Transactions”.

3 

NTD: to make reference to the Ainge credit agreement.

C-4

#90677644v17

--------------------------------------------------------------------------------

 

BASED ON THE FOREGOING, the undersigned certifies, in [his][her] capacity as [●]
of Ainge and not in [his][her] individual capacity, that, on the date hereof,
after giving effect to the [borrowings by Ainge on the date hereof and the
consummation of the Direct Sales]4 [Transactions to occur on the date hereof
(and the incurrence of debt in connection therewith)]5:

 

(i)

the fair value of the present assets of the Company is greater than the total
amount of liabilities (subordinated, contingent or otherwise) of the Company;

 

(ii)

the present fair salable value of the assets of the Company is greater than the
total amount that will be required to pay the probable liability of the Company
on the sum of its debts and other liabilities (subordinated, contingent or
otherwise), as they become absolute and matured;

 

(iii)

the Company has not incurred and does not intend to incur, or believe it will
incur, debts or liabilities (subordinated, contingent or otherwise) beyond the
Company’s ability to pay such debts and liabilities as they become due (whether
at maturity or otherwise); and

 

(iv)

the Company does not have unreasonably small capital with which to conduct the
businesses in which it is engaged as such businesses are now conducted and are
proposed to be conducted following the Closing Date.

For purposes of this Solvency Certificate, the amount of any contingent
liability has been computed as the amount that, in light of all of the facts and
circumstances existing as of the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

4 

To be used for Ainge’s pre-Merger solvency certificate. Terms to be updated as
needed.

5 

To be used for Ainge’s post-Merger solvency certificate. Terms to be updated as
needed.

C-5

#90677644v17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I have executed this Certificate this as of the date first
written above.

[●]

By:

 

 

Name:

 

Title:[Chief Financial Officer][title of other comparable financial officer]

 

C-6

#90677644v17